EXHIBIT 10.18


SECURITIES PURCHASE AGREEMENT
 
by and between
 
GRAN TIERRA ENERGY INC. and
 
CROSBY CAPITAL, LLC
 
May 25, 2006



--------------------------------------------------------------------------------



ARTICLE I
SALE AND TRANSFER OF ARGOSY INTERESTS; CLOSING
1
1.1
Argosy Interests
1
1.2
Purchase Price
1
1.3
Closing
2
1.4
Closing Obligations
2
1.5
Calculation of Restricted Stock
3
1.6
Closing Date Cash Payment Adjustment
3
1.7
Administration of Tax Matters
4
1.8
Allocation of Purchase Price
5
1.9
Certain Taxes and Fees
5
1.10
Payment to Aviva Overseas, Inc
5
1.11
Colombian Participation Agreement Covenants
6
ARTICLE II
DEFINITIONS
7
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF CROSBY RELATED TO ARGOSY
15
3.1
Organization and Good Standing
15
3.2
Subsidiaries
15
3.3
Directors; Officers
15
3.4
Authority; No Conflict
15

3.5
Capitalization
16
3.6
Financial Statements
16
3.7
Books and Records
17
3.8
Title to Properties; Liens
17
3.9
Oil and Gas Contracts
18
3.10
Wells
18
3.11
Owned and Leased Tangible Personal Property
18
3.12
Accounts Receivable
18
3.13
Inventory
18
3.14
Taxes
19
3.15
No Material Adverse Change
19
3.16
Employee Benefits
20



i

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
3.17
Compliance with Legal Requirements; Governmental Authorizations
20
3.18
Legal Proceedings; Orders
20
3.19
Absence of Certain Changes and Events
21
3.20
Contracts; No Defaults
21
3.21
Insurance
24
3.22
Environmental Matters
24
3.23
Employees
25
3.24
Labor Relations; Compliance
26
3.25
Intellectual Property
26
3.26
Brokers or Finders
27
3.27
No Undisclosed Liabilities
27
3.28
Transactions with Affiliates
27
3.29
Customers and Suppliers
28
3.30
Certain Payments
28
3.31
Bank and Brokerage Accounts; Investment Assets
28
3.32
No Argosy Debt
29
3.33
Argosy Interests
29
3.34
Disclosure
29
3.35
Representations and Warranties Exclusive
29
ARTICLE IV
REPRESENTATIONS AND WARRANTIES REGARDING AEC
30
4.1
Organization and Good Standing
30
4.2
General Partner
30
4.3
Partnership Interest
30
4.4
Directors; Officers
31
4.5
Authority; No Conflict
31
4.6
Capitalization
31
4.7
Business
32
4.8
Taxes
32
4.9
Compliance with Legal Requirements; Governmental Authorizations
33
4.10
Legal Proceedings; Orders
33




ii

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 



4.11
No Undisclosed Liabilities
33
4.12
No AEC Debt
33
4.13
Brokers or Finders
33
4.14
Transactions with Affiliates
33
4.15
Disclosure
34
ARTICLE V
REPRESENTATIONS AND WARRANTIES REGARDING CROSBY
34
5.1
Organization and Good Standing
34
5.2
Authority; No Conflict
34
5.3
Argosy Interests
35
5.4
Legal Proceedings
35
5.5
Brokers or Finders
35
5.6
Investment Representations
36
5.7
Non-Foreign Person
37
5.8
No Knowledge of Claims
37
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF GTEI
38
6.1
Organization and Good Standing
38
6.2
Authority; No Conflict
38
6.3
Legal Proceedings; Orders
38
6.4
Brokers or Finders
39
6.5
Capital Stock
39
6.6
Colombian Nexus
39
6.7
Reports and Financial Statements
39
6.8
No Actual Knowledge of Breaches
40
6.9
GTEI Investment Representations and Warranties
40
ARTICLE VII
COVENANTS OF CROSBY
41
7.1
Access and Investigation
41
7.2
Operation of the Business of Argosy
41
7.3
Negative Covenants
42
7.4
Notification
44
7.5
No Negotiation
44
7.6
Related Party Obligations
45
7.7
Covenant Not To Compete; Non-Solicitation
45



iii

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
ARTICLE VIII
COVENANTS OF GTEI
46
8.1
Notification
46
8.2
Activities in Colombia
47
ARTICLE IX
COVENANTS OF THE PARTIES
47
9.1
Required Approval
47
9.2
Litigation Support
47
9.3
Further Assurances
47
9.4
Press Releases; Public Announcements
48
9.5
Confidentiality
48
ARTICLE X
CONDITIONS PRECEDENT TO GTEI’S OBLIGATION TO CLOSE
48

10.1
Accuracy of Representations
48
10.2
Crosby’s Performance
49
10.3
Consents
49
10.4
Additional Documents
49
10.5
No Proceedings
49
10.6
No Prohibition
49
10.7
No Material Adverse Change
50
10.8
Private Placement Offering
50
ARTICLE XI
CONDITIONS PRECEDENT TO CROSBY’ OBLIGATIONS TO CLOSE
50
11.1
Accuracy of Representations
50
11.2
GTEI’s Performance
50
11.3
Consents
51
11.4
Additional Documents
51
11.5
No Proceedings
51
11.6
No Prohibition
51
ARTICLE XII
TERMINATION
51
12.1
[Intentionally Omitted]
51
12.2
Termination
51
12.3
Final Termination
52



iv

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
12.4
Effect of Termination
52
12.5
Break Up Fee
53
12.6
Post Termination Covenants
53
ARTICLE XIII
INDEMNIFICATION; REMEDIES
53

13.1
Survival and Time Limitations
53
13.2
Indemnification and Payment of Damages by Crosby
54
13.3
Indemnification and Payment of Damages by GTEI
54
13.4
Limitations on Amount
55
13.5
Procedure for Indemnification - Third Party Claims
55
13.6
Procedure for Indemnification - Other Claims
57
13.7
Threshold Accounting
57
13.8
Sole Remedy
57
13.9
Effect of GTEI Knowledge
57
ARTICLE XIV
GENERAL PROVISIONS
58
14.1
Expenses
58
14.2
Notices
58
14.3
Dispute Resolution
59
14.4
Waiver
60
14.5
Entire Agreement
61
14.6
Amendments
61
14.7
Third Party Beneficiaries
61
14.8
Assignment
61
14.9
Severability
61
14.10
Section, Article and Part Headings
62

14.11
Construction; Interpretation
62
14.12
Governing Law
62
14.13
Counterparts and Facsimile Signatures
62
14.14
GTEI Waiver of Consumer Protection Laws
62
ARTICLE XV
SPECIAL INDEMNITIES
62
15.1
Indemnity With Respect to Securities Offering
62
15.2
Indemnity of Officers and Directors of AEC
63



v

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 



 


EXHIBITS
     
Exhibit A:
List of Argosy Interests.
Exhibit B:
Form Colombian Participation Agreement.
Exhibit C:
Form Registration Rights Agreement.
Exhibit D:
Form of Escrow Agreement.
Exhibit E:
Map of POPA Prospect Area.
Exhibit 1.8:
Allocation of Purchase Price for Tax Purposes.
Exhibit 1.9:
Form FIRPTA Certificates.
Exhibit 7.7:
Crosby’s Non-Competition Territory.
Exhibit 10.4-1:
Form Legal Opinion of Glast, Phillips & Murray, P.C.
Exhibit 10.4-2:
Form Legal Opinion of Snell & Wilmer L.L.P.
   
SCHEDULES PROVIDED BY CROSBY
   
Schedule 1.7:
Information for Argosy’s tax returns.
Schedule 2.53:
Historical Properties.
Schedule 2.68:
Oil and Gas Contracts.
Schedule 2.81:
Liens.
Schedule 3.2(a):
Argosy Subsidiaries.
Schedule 3.3:
Argosy Directors and Officers
Schedule 3.4(a)
No Conflict.
Schedule 3.4(b):
Consents.
Schedule 3.5:
Capitalization.
Schedule 3.6(a)-1:
December 31, 2003 Audited Financials.
Schedule 3.6(a)-2:
December 31, 2004 Audited Financials.
Schedule 3.6(a)-3:
December 31, 2005 Audited Financials
Schedule 3.6(a)-4:
March 31, 2006 Unaudited Financials.
Schedule 3.6(b):
Non-GAAP Audited Financial Statements.
Schedule 3.6(c):
Non-GAAP Interim Financial Statements.
Schedule 3.8(a):
Real Property.
Schedule 3.8(b):
Permitted Liens.
Schedule 3.8(c):
Subleases and Licenses.
Schedule 3.9:
Oil and Gas Contracts
Schedule 3.10:
Oil and Gas Wells.
Schedule 3.11:
Tangible Personal Property.
Schedule 3.12:
Accounts Receivable.
Schedule 3.14:
Argosy’s Tax and Employer ID Numbers.
Schedule 3.16:
Argosy Benefit Plans.
Schedule 3.18(a):
Pending Proceedings.
Schedule 3.18(b):
Orders.
Schedule 3.19:
Business Operations not in the Ordinary Course.
Schedule 3.20(a):
Contracts, and Additional Expenses, Accruing to Argosy as a result of the
Contemplated Transactions.



 

vi

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 

 
Schedule 3.20(a)(i):
Services, goods or materials by Argosy.
Schedule 3.20(a)(ii):
Services, goods or materials to Argosy.
Schedule 3.20(a)(iii):
Contracts not in the ordinary course.
Schedule 3.20(a)(iv):
Lease, rental, occupancy, license, etc.
Schedule 3.20(a)(v):
JV, Partnership, etc., Agreements.
Schedule 3.20(a)(vi):
Commission Payment Agreements.
Schedule 3.20(a)(vii):
Warrants, Guarantees, etc.
Schedule 3.20(a)(viii):
Employment termination or retirement with ongoing payment obligations.
Schedule 3.20(a)(ix):
Loans and Loan Guaranties.
Schedule 3.20(a)(x):
Intellectual Property Contracts.
Schedule 3.20(a)(xi):
Change of Control Arguments.
Schedule 3.20(a)(xii):
Restrictions on Argosy Competition.
Schedule 3.20(a)(xiii):
Agreements which default would cause a MAC.
Schedule 3.20(a)(xiv):
List of Agreements with Consideration in Excess of $250,000.
Schedule 3.20(a)(xv):
Agreements that would Delay or Prohibit the Contemplated Transactions.
Schedule 3.20(a)(xvi):
Non-Colombian Contracts.
Schedule 3.20(a)(xvii):
Amendments, Supplements and Modifications.
Schedule 3.21(a):
List of Insurance Policies.
Schedule 3.21(b):
Validity of and Premium Adjustments to Insurance Policies.
Schedule 3.21(e):
Self-Insurance Policies.
Schedule 3.22:
Environmental Matters.
Schedule 3.22(e):
List of Environmental Permits.
Schedule 3.23(a):
Employees and Directors.
Schedule 3.24(a):
Collective Bargaining, Labor Contracts, and Outstanding Employee Obligations.
Schedule 3.24(b):
List of Former Employees to whom Outstanding Obligations are Owed.
Schedule 3.25(a):
List of Owned Intellectual Property.
Schedule 3.25(c):
Owned Patents.
Schedule 3.25(d):
Owned Registered Marks.
Schedule 3.25(e):
Owned Registered Copyrights.
Schedule 3.26:
Brokers and Finders.
Schedule 3.27:
Undisclosed Liabilities.
Schedule 3.28:
Affiliate Transactions.
Schedule 3.29:
Customers and Suppliers.
Schedule 3.31:
Bank and Brokerage Accounts.
Schedule 3.32:
Argosy Debt.
Schedule 4.4:
AEC Officers And Directors.
Schedule 4.5(b):
AEC Agreements Conflicting with the Contemplated Transactions.
Schedule 4.5(c):
AEC Required Consents.
Schedule 4.8:
AEC’s tax indentification number.
Schedule 4.10:
Pending Proceedings of AEC.
Schedule 4.13:
Broker and Finder Fees.
Schedule 4.14:
Transactions with AEC Affiliates.
Schedule 5.2(b):
Notice or Consent.



 

vii

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 

 
Schedule 5.3:
Argosy Interests not Owned by Crosby.
Schedule 5.4:
Legal Proceedings.
Schedule 5.5:
Brokers and Finders
Schedule 7.3(r):
Related Party Transactions.
Schedule 7.6:
Related Party Obligations.
Schedule 13.3:
Crosby Indemnified Persons.
Schedule 15.2:
AEC Indemnified Persons.
   
SCHEDULES PROVIDED BY GTEI
   
Schedule 6.2(b):
Notice or Consent.
Schedule 6.4:
Brokers and Finders.
Schedule 6.5:
Outstanding Convertible Securities of Gran Tierra.











 

viii

--------------------------------------------------------------------------------




SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made as of May 25,
2006, by and between Gran Tierra Energy Inc., a Nevada corporation with Federal
Employer Identification Number 98-0479924 (“GTEI”) and Crosby Capital, LLC, a
Texas limited liability company (“Crosby”). GTEI and Crosby are each hereinafter
referred to individually as a “Party” and collectively as the “Parties.”
 
RECITALS
 
WHEREAS, GTEI desires to purchase (i) all of the limited partnership interests
of Argosy Energy International, a Utah limited partnership (“Argosy”), (ii) all
of the outstanding capital stock of Argosy Energy Corp., a Delaware corporation
(“AEC”) and (iii) all of Crosby’s rights with respect to Crosby’s original
purchase of debt and related exchange of such debt for interests in Argosy (the
“Original Purchase Documents,” and collectively, and as set forth on Exhibit A
attached hereto, the “Argosy Interests”) and Crosby desires to sell the Argosy
Interests to GTEI, for the consideration and on the terms set forth in this
Agreement.
 
AGREEMENT
 
NOW THEREFORE, based on the recitals set forth above, the promises contained in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby confirmed, the parties, intending to be legally
bound, hereby agree as follows:
 
ARTICLE I
 
Sale and Transfer of Argosy Interests; Closing
 
1.1 Argosy Interests.
 
Subject to the terms and conditions of this Agreement, at the Closing, Crosby
shall sell, transfer and assign to GTEI the Argosy Interests, and GTEI shall
purchase such Argosy Interests from Crosby.
 
1.2 Purchase Price .
 
The purchase price (the “Purchase Price”) for the Argosy Interests shall be
equal to Forty-Two Million Dollars ($42,000,000.00), payable in the following
form: (a) a cash payment of Thirty-Seven Million Five Hundred Thousand Dollars
($37,500,000.00) at the Closing (the “Closing Date Cash Payment”); (b) shares of
Restricted Stock with a value of Three Million Five Hundred Thousand Dollars
($3,500,000.00), calculated pursuant to Section 1.5 hereof, to be issued at the
Closing; and (c) participation rights in the Colombian assets of Argosy, deemed
by the parties hereto to have a value of One Million Dollars ($1,000,000.00), as
set forth in the Colombian Participation Agreement attached as Exhibit B to this
Agreement. The Purchase Price shall be reduced in the amount of the Excess
Partner Distribution, calculated pursuant to Section 1.6 hereof, and in the
amount of any Crosby Expenses paid by Argosy.
 


--------------------------------------------------------------------------------





 
1.3 Closing.
 
The purchase and sale of the Argosy Interests (the “Closing”) provided for in
this Agreement shall take place at the offices of GTEI’s counsel, McGuireWoods
LLP, at 1345 Avenue of the Americas, New York, New York, at 10:00 a.m. (local
time) on the date agreed to by GTEI and Crosby. The date on which the Closing
actually takes place is referred to herein as the “Closing Date.” GTEI shall
provide prior written notice of the Closing to Crosby at least five (5) business
days prior to the Closing.
 
1.4 Closing Obligations.
 
At the Closing:
 
(a) Crosby shall deliver or cause to be delivered to GTEI:
 
(i) certificates representing the Argosy Interests, duly endorsed for transfer
to GTEI, with signatures in proper form for transfer, with all required transfer
tax stamps affixed or provided for or, as applicable, transfer and assignment
documents in a form reasonably acceptable to the Parties transferring and
assigning all of Crosby’s right, title and interest in and to the Argosy
Interests;
 
(ii) a certificate executed by Crosby representing and warranting to GTEI that
Crosby’s representations and warranties in this Agreement were accurate in all
material respects as of the date of this Agreement and are accurate in all
material respects as of the Closing Date as if made on the Closing Date (giving
full effect to the disclosure schedules delivered by the parties concurrently
with the execution and delivery of this Agreement (the “Disclosure
Schedules”)); 
 
(iii) copies of the resolutions of the governing body of Crosby authorizing the
execution, delivery and performance of this Agreement and all related documents
and agreements, certified as of the Closing Date by an officer of Crosby as
being true and correct copies of the originals thereof subject to no
modifications or amendments;
 
(iv) certificates, dated within ten days prior to the Closing Date, of the
Secretary of State or other comparable officer of each jurisdiction in which
either AEC or Argosy is organized or the nature of its business requires it to
be qualified to due business in, establishing that each of AEC and Argosy is in
existence and otherwise is in good standing to transact business in such
jurisdiction;
 
(v) an executed copy of the Registration Rights Agreement, in substantially the
form attached hereto as Exhibit C, setting forth the rights and obligations of
GTEI and Crosby with respect to the Restricted Stock issued to Crosby at the
Closing;
 
(vi) the Escrow Agreement executed by Crosby; and
 
(vii) the documents contemplated by Section 10.4.
 

2

--------------------------------------------------------------------------------





 
(b) GTEI shall deliver or cause to be delivered to Crosby:
 
(i) by wire transfer of immediately available funds to the account(s) specified
by Crosby, the Closing Date Cash Payment;
 
(ii) the shares of Restricted Stock, valued at $3,500,000, pursuant to Section
1.5;
 
(iii) an executed copy of the Registration Rights Agreement, in substantially
the form attached hereto as Exhibit C, setting forth the rights and obligations
of GTEI and Crosby with respect to the Restricted Stock issued to Crosby at the
Closing;
 
(iv) a certificate executed by GTEI to the effect that GTEI’s representations
and warranties in this Agreement (including without limitation the
representation and warranty set forth in Section 6.8) were accurate in all
material respects as of the date of this Agreement and are accurate in all
material respects as of the Closing Date as if made on the Closing Date (giving
full effect to the Disclosure Schedules);
 
(v) a copy of the resolutions of the board of directors of GTEI authorizing the
execution, delivery and performance of this Agreement and all related documents
and agreements, certified as of the Closing Date by an officer of GTEI as being
true and correct copies of the originals thereof subject to no modifications or
amendments;
 
(vi) the Escrow Agreement executed by GTEI;
 
(vii) by wire transfer of immediately available funds to the account specified
by the Escrow Agent, the Escrow Amount; and
 
(viii) the documents contemplated by Section 11.4.
 
1.5 Calculation of Restricted Stock.
 
On the Closing Date, GTEI shall issue to Crosby Eight Hundred Seventy Thousand
Six Hundred Forty Seven (870,647) shares of GTEI’s common stock, par value
$0.001 per share, which shares shall be issued in a private transaction and not
registered with the Securities and Exchange Commission under an effective
registration statement (the “Restricted Stock”). The value of each share of
Restricted Stock to be issued to Crosby as consideration at the Closing shall be
$4.02 per share, which price represents the weighted average of the final
closing stock price of GTEI’s common stock for the twenty trading days prior to
April 3, 2006, the date of the public announcement by the parties of the
proposed transaction.
 

3

--------------------------------------------------------------------------------





 
1.6 Closing Date Cash Payment Adjustment. 
 
Crosby shall, in good faith, prepare and deliver to GTEI not less than three (3)
business days prior to Closing an estimate of (a) the distributions of property
made by Argosy to any Limited Partner or AEC for any reason between January 1,
2006 and the Closing Date (the “Partner Distributions”); and (b) the Crosby
Expenses incurred by Argosy at any time prior to the Closing Date. The Partner
Distributions shall not exceed a value of Three Million Two Hundred Fifty
Thousand Dollars ($3,250,000.00) without the prior written consent of GTEI. The
Closing Date Cash Payment shall be adjusted downwards in the amount of the sum
of (i) any Partner Distributions that exceed Three Million Two Hundred Fifty
Thousand Dollars ($3,250,000.00) (the “Excess Partner Distributions”), whether
or not such Excess Partner Distributions were approved in advance by GTEI; plus
(ii) the amount of the Crosby Expenses paid by Argosy. Notwithstanding the other
provisions of this Section 1.6, (i) Partner Distributions shall not include (A)
the Aviva Payoff, (B) any payments made to Aviva after August 19, 2005, (C)
payments made by Argosy under the Redemption Agreements effective April 1, 2006
between Argosy and Dale E. Armstrong and Richard McKnight, respectively, (D) the
transfer of the workstation and related software and files, and (E) any
dividends or transfers from AEC to Crosby; and (ii) the aggregate amount of the
Excess Partner Distributions shall increase by $25,000 per day for each day the
Closing is delayed (other than as a result of the events described in Sections
12.2(c), 12.2(e) or 12.2(f)) after June 30, 2006, without affecting the Purchase
Price.
 
1.7 Administration of Tax Matters.
 
(a) Tax Returns. Crosby shall prepare and timely file, or cause to be timely
filed, for Argosy, the United States federal income tax return and other Tax
Returns, if any (the “Short Period Tax Returns”), that are required by law to be
filed for the taxable period of Argosy that ends on the Closing Date. Crosby
shall prepare and timely file, or cause to be filed, the United States federal
income tax returns and other Tax Returns for the year ended December 31, 2005
for Argosy and AEC. GTEI, AEC and Argosy shall cooperate with Crosby in allowing
Crosby access to GTEI, Argosy and AEC employees, books, records and information
reasonably necessary for Crosby’s preparation of such Tax Returns, including
without limitation providing Crosby the information set forth on Schedule 1.7.
 
(b) General Administration of Tax Matters. GTEI, AEC and Argosy, on the one
hand, and Crosby, on the other hand, shall cooperate fully, as and to the extent
reasonably requested, in connection with any audit, litigation or other
proceeding with respect to United States Taxes and United States Tax Returns
(which Crosby shall control with respect to the Pre-Closing Tax Periods). Such
cooperation shall include the retention, and (upon the other party’s request)
the provision, of records and information which are reasonably relevant to any
such audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder; provided, however, the party requesting
assistance shall pay the reasonable out-of-pocket expenses incurred by the party
providing such assistance; provided, further, no party shall be required to
provide assistance at times or in amounts that would interfere unreasonably with
the business and operations of such party. GTEI agrees to retain or cause to be
retained all books and records with respect to Tax matters pertinent to Argosy
and AEC relating to the Pre-Closing Tax Periods, until the expiration of any
applicable statute of limitations or extensions thereof. Prior to disposing of
any such books and records, GTEI shall provide reasonable notice to Crosby of
such impending destruction, and allow Crosby reasonable opportunity, at Crosby’s
expense, to take possession of such books and records.
 

4

--------------------------------------------------------------------------------





 
1.8 Allocation of Purchase Price.
 
The Purchase Price shall be allocated by GTEI and Crosby among the purchased
assets as of the Closing in accordance with Exhibit 1.8 (the “Allocation”). Any
subsequent adjustments to the Purchase Price shall be reflected in the
Allocation in a manner consistent with Section 1060 of the Internal Revenue Code
of 1986, as amended (the “Code”), and any such adjustments shall not be made
unless agreed to in advance in writing by Crosby and GTEI. GTEI and Crosby will
(i) file Internal Revenue Service Form 8594 and all federal, state and local Tax
Returns, strictly in accordance with the Allocation, and (ii) report the
transactions contemplated by this Agreement for Tax purposes in a manner
strictly consistent with the Allocation. Each of GTEI and Crosby will provide
the other promptly with any other information reasonably required to complete
Form 8594. GTEI and Crosby will notify the other in the event of an examination,
audit or other proceeding regarding the agreed upon allocation of the Purchase
Price. GTEI and Crosby agree that no portion of the Purchase Price, including
any post-Closing adjustments with respect to the Purchase Price, shall for Tax
purposes be allocated to, or characterized as a payment for, any past or future
services.
 
1.9 Certain Taxes and Fees.
 
(a) All transfer, documentary, sales, use, stamp, registration and other such
Taxes, and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) incurred in connection with consummation
of the transactions contemplated by this Agreement shall be paid by Crosby when
due, and Crosby will, at its own expense, file all necessary Tax Returns and
other documentation with respect to all such Taxes, fees and charges, and, if
required by applicable law, GTEI, Argosy and AEC will join in the execution of
any such Tax Returns and other documentation.
 
(b) All real estate taxes, personal property taxes, or any other taxes and
special assessments (special or otherwise) of any nature upon the property
levied, assessed, accrued or pending for the calendar year in which the Closing
occurs (including the period prior to Closing, regardless of when due and
payable) pertaining to AEC shall be prorated based on the number of calendar
days each party owns AEC during the relevant Tax period and, if no tax bills or
assessment statements for such calendar year are available, such amounts shall
be estimated on the basis of the best available information.
 
(c) GTEI shall not withhold any portion of the Purchase Price in respect of any
Taxes, whether withholding taxes or otherwise. At Closing, Crosby shall provide
GTEI an affidavit of non-foreign status pursuant to Section 1445 of the Code in
the form attached hereto as Exhibit 1.9.
 
1.10 Payment to Aviva Overseas, Inc.
 
At Closing, Crosby shall (i) cause Argosy to pay off amounts due under the
Promissory Note, dated as of August 19, 2005, in the principal amount of
$1,125,000 made in favor of Aviva Overseas, Inc., a Delaware corporation
(“Aviva”), by wire transfer to an account specified by Aviva, and (ii) cause
Argosy to pay the estimated amount of the Contingent Payment, as defined in the
Contingent Payment Agreement, dated as of August 19, 2005, by and between Argosy
and Aviva, to allow the release to Crosby of the Escrowed Documents (as defined
in the Escrow Agreement, dated as of August 19, 2005, by and among Argosy, Aviva
and JPMorgan Chase Bank, N.A.). The amount paid to Aviva under this Section 1.10
is referred to as the “Aviva Payoff.” As of May 16, 2006, the estimated amount
of the Aviva Payoff is $1,166,783.40.
 

5

--------------------------------------------------------------------------------





 
1.11 Colombian Participation Agreement Covenants.
 
(a) Delivery of the Colombian Participation Agreement, Escrow Agreement and
Letter of Credit. GTEI and Argosy shall deliver the Colombian Participation
Agreement duly executed by GTEI and Argosy within two business days of the
Closing Date. On the Closing Date, GTEI and Argosy shall deliver to Crosby an
Escrow Agreement, in substantially the form attached hereto as Exhibit D (the
“Escrow Agreement”) by and among Argosy, Crosby and the Bank of New York, as
escrow agent (the “Escrow Agent”), placing into escrow with Escrow Agent the sum
of $4,000,000 (the “Escrow Amount”) upon the terms set forth in the Escrow
Agreement. Within 90 days of the Closing Date, GTEI and Argosy shall deliver to
Crosby an irrevocable standby letter of credit (the “Letter of Credit”) on
substantially the terms set forth in the Colombian Participation Agreement, and
containing provisions consistent with the Letter of Credit Draws Term Sheet
attached thereto as Exhibit A.
 
(b) No Offset; Interpleader. There shall be no commercial offset, net out or any
other non-judicial suspension or setoff of payments of any amounts due Crosby
and its successors and assigns under the Colombian Participation Agreement for
any reason whatsoever, including without limitation with respect to claims by
GTEI Indemnified Persons under Article XIII hereof. Notwithstanding the
foregoing, if prior to November 30, 2006 there is a claim by a Gran Tierra
Indemnified Person for indemnification under Article XIII hereof in accordance
and compliance with such Article XIII, then Gran Tierra and Argosy or their
successors may immediately commence an arbitration pursuant to Section 11 of the
Colombian Participation Agreement (without regard to the provisions of Section
11.1 of the Colombian Participation Agreement) and to the extent of the amount
in issue, may deposit the applicable payments due under the Colombian
Participation Agreement (but not an amount in excess of the amount claimed) with
the Panel (or an escrow agent designated by the Panel) and request interpleader
relief for such funds related to such issue.
 
(c) Failure to Deliver the Colombian Participation Agreement, Escrow Agreement
or Letter of Credit. If GTEI or Argosy fail to deliver the Colombian
Participation Agreement, the Escrow Agreement or the Letter of Credit as set
forth in Section 1.11(a), the following shall occur (in addition to any other
remedies to which Crosby may be entitled at law or equity): (i) Crosby shall be
entitled to put the Restricted Stock to GTEI for $3,500,000, payable in cash
promptly after Crosby notifies GTEI in writing of Crosby’s exercise of such put
right; (ii) GTEI shall promptly pay Crosby cash in the amount of $4,000,000; and
(iii) any survival of Crosby’s representations, warranties, covenants and
agreements pursuant to Section 13.1 shall immediately terminate.
 
(d) Dispute Resolution. Any disputes related to the Colombian Participation
Agreement (other than with respect to this Section 1.11) shall be resolved
pursuant to the Colombian Participation Agreement.
 

6

--------------------------------------------------------------------------------





 
ARTICLE II
Definitions
 
2.1 “AAA Rules” has the meaning in Section 14.3(b) hereof.
 
2.2 “Accounts Receivable” has the meaning in Section 3.12 hereof.
 
2.3 “AEC” has the meaning in the introductory paragraph hereof.
 
2.4 “AEC Interest” shall mean the 0.7143% general partnership interest in Argosy
held by AEC.
 
2.5 “Agreement Dispute” has the meaning in Section 14.3(a) hereof.
 
2.6 “Allocation” has the meaning in Section 1.8 hereof.
 
2.7 “Agreement” has the meaning in the introductory paragraph hereof.
 
2.8 “Argosy” has the meaning in the introductory paragraph hereof.
 
2.9 “Argosy Benefit Plan” shall mean all “employee benefit plans” as defined by
section 3(3) of the Employee Retirement Income Security Act of 1974,
collectively with any successor law, and regulations and rules issued pursuant
to that Act or any successor law, “ERISA,” all specified fringe benefit plans as
defined in section 6039D of the Code, and all other bonus, incentive
compensation, deferred compensation, profit sharing, stock option, stock
appreciation right, stock bonus, stock purchase, employee stock ownership,
savings, severance, supplemental unemployment, layoff, salary continuation,
retirement, pension, health, life insurance, dental, disability, accident, group
insurance, vacation, holiday, sick leave, fringe benefit or welfare plan, and
any other employee compensation or benefit plan, agreement, policy, practice,
commitment, contract, or understanding (whether qualified or nonqualified,
currently effective, written or unwritten), and any trust, escrow or other
agreement related thereto, which currently is sponsored, established, maintained
or contributed to or required to be contributed by Argosy.
 
2.10 “Argosy Debt” shall mean with respect to any Person at any date, without
duplication, (i) all obligations of such Person for borrowed money or in respect
of loans or advances, (ii) all obligations of such Person upon which interest
charges are customarily paid, (iii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iv) all obligations in respect
of letters of credit, whether or not drawn, and bankers’ acceptances issued for
the account of such Person, (v) all capitalized lease obligations of such Person
including, without limitation, any lease termination payments or charges, (vi)
any obligations of such Person for the deferred purchase price of goods and
services, including any such obligations secured by a contractual lien, but
excluding trade accounts payable and accrued expenses incurred in the ordinary
course of business, (vii) all interest rate protection agreements of such
Person, (viii) any accrued but unpaid interest or prepayment or other penalties
upon any of the foregoing, and (ix) all guarantees (or arrangements having the
economic effect of a guarantee) of such Person in connection with any of the
foregoing.
 

7

--------------------------------------------------------------------------------





 
2.11 “Argosy Interests” has the meaning in recitals hereof.
 
2.12 “Audited Balance Sheets” has the meaning in Section 3.6(a) hereof.
 
2.13 “Audited Financial Statements” has the meaning in Section 3.6(a) hereof.
 
2.14 “Aviva” has the meaning in Section 1.10 hereof.
 
2.15 “Aviva Payoff” has the meaning in Section 1.10 hereof.
 
2.16 “Basis” shall mean any past or present fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident,
action, failure to act, or transaction that forms or could form the basis for
any specified consequence.
 
2.17 “Cap Amount” has the meaning in Section 13.4(b) hereof.
 
2.18 “Closing” has the meaning in Section 1.3 hereof.
 
2.19 “Closing Date” has the meaning in Section 1.3 hereof.
 
2.20 “Closing Date Cash Payment” has the meaning in Section 1.2 hereof.
 
2.21 “Code” has the meaning in Section 1.8 hereof.
 
2.22 “Colombian Governmental Authorities” shall mean Ecopetrol, ANH, and the
Colombian Ministry of Mines, or any successors to any of the foregoing, as
applicable.
 
2.23 “Colombian Participation Agreement” shall mean the Colombian Participation
Agreement to be executed by and among GTEI, Argosy and Crosby in substantially
the form attached as Exhibit B hereto.
 
2.24 “Competing Proposed Transaction” has the meaning in Section 7.5(a) hereof.
 
2.25 “Consent” has the meaning in Section 3.4(c) hereof.
 
2.26 “Contemplated Transactions” shall mean all of the transactions contemplated
by this Agreement, including (a) the performance by GTEI and Crosby of their
respective covenants and obligations under this Agreement; and (b) the sale of
the Argosy Interests by Crosby to GTEI.
 
2.27 “Crosby” has the meaning in the recitals hereof.
 
2.28 “Crosby Deductible” has the meaning in Section 13.4(a) hereof.
 
2.29 “Crosby Expenses” shall mean all out-of-pocket expenses of Crosby for
(a) all fees and expenses of legal, accounting and financial advisors and other
third parties incurred by Crosby in connection with the Contemplated
Transactions, and (b) any stay/pay bonuses paid or payable by Crosby prior to,
at or after the Closing Date with any person. Crosby Expenses shall not include
(i) any fees and expenses of legal, accounting or other advisors of Argosy or
AEC to support Argosy’s business, including without limitation any legal
expenses related to any current, pending or threatened proceeding not related to
the Contemplated Transactions, (ii) any United States tax consulting expenses of
Argosy and/or AEC, which shall not exceed $25,000 for the period from January 1,
2006 through the Closing, (iii) any expenses of legal, accounting or other
advisors incurred by Argosy in Colombia in the Ordinary Course of Business,
(iv) any expenses of legal, accounting or other advisors incurred by Argosy in
Colombia regarding the Contemplated Transactions, which shall not exceed
$100,000, and (v) any out of pocket expenses of AEC or Crosby billed to Argosy
related to the Contemplated Transactions other than those set forth in
paragraphs (a) and (b) of the preceding sentence, which shall not exceed
$25,000.
 

8

--------------------------------------------------------------------------------





 
2.30 “Crosby Indemnified Persons” has the meaning in Section 13.3 hereof.
 
2.31 “Crosby’s Knowledge” shall mean the actual knowledge of Jay A. Chaffee.
 
2.32 “Crosby Transferors” has the meaning in Section 3.35(a) hereof.
 
2.33 “Cure Period” has the meaning in Section 14.3(a) hereof.
 
2.34 “Damages” has the meaning in Section 13.2(a) hereof.
 
2.35 “Demand” has the meaning in Section 14.3(b) hereof.
 
2.36 “Disclosure Schedules” has the meaning in Section 1.4(a)(ii) hereof.
 
2.37 “Ecopetrol” shall mean Ecopetrol, S.A., a Colombian company formerly known
as Empresa Colombiana de Petroleos.
 
2.38 “Environmental Law” shall mean any applicable federal, state, and local
statute, rule, regulation, code, ordinance, or order of any Governmental Body
relating to the protection of public health and welfare, or the environment,
including without limitation, any relating to the generation, processing,
treatment, investigation, remediation, storage, transport, disposal, management,
handling, and use of Hazardous Materials.
 
2.39 “Environmental Permit” shall mean any permit, authorization, certificate or
other approval of a Governmental Authority required by any Environmental Law for
the ownership or operation of Argosy or any of Argosy’s assets.
 
2.40 “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) which is or at any time within the six year period preceding the
date of this Agreement would have been treated as a “single employer” with
Argosy under section 414(b), (c), (m), or (o) of the Code.
 
2.41 “Escrow Agent,” “Escrow Agreement” and “Escrow Amount” each has the meaning
in Section 1.11 hereof.
 
2.42 “Excess Partner Distributions” has the meaning in Section 1.6 hereof.
 

9

--------------------------------------------------------------------------------





 
2.43 “Facilities” has the meaning in Section 3.22(b) hereof.
 
2.44 “Fee Properties” shall mean the surface fee interests and oil and gas
interests, if any, owned by Argosy.
 
2.45 “GAAP” shall mean United States generally accepted accounting principles
applied on a basis consistent with the methodologies, practices and principles
used in the preparation of the Argosy’s latest Audited Balance Sheet.
 
2.46 “Governmental Authorization” shall mean any approval, consent, license,
permit, waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.
 
2.47 “Governmental Body” shall mean any (A) nation, state, county, city, town,
district, or other jurisdiction of any nature; (B) federal, state, local,
municipal, foreign, or other government; (C) governmental authority of any
nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal); (D) multi-national organization or
body; or (E) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.
 
2.48 “GTEI” has the meaning in the introductory paragraph hereof.
 
2.49 “GTEI Indemnified Persons” has the meaning in Section 13.2 hereof.
 
2.50 “GTEI’s Advisors” has the meaning in Section 7.1 hereof.
 
2.51 “GTEI Recipients” has the meaning in Section 3.35(a) hereof.
 
2.52 “Hazardous Materials” shall mean any waste or other substance that is
listed, defined, designated, or classified as, or otherwise determined to be,
hazardous, radioactive, or toxic, or a pollutant or a contaminant under or
pursuant to any Environmental Law.
 
2.53 “Historical Properties” shall mean the properties described on Schedule
2.53 attached hereto.
 
2.54 “Hydrocarbons” shall mean any of the following substances that are produced
from the Historical Properties:
 
(i)  crude oil;
 
(ii)  natural gas;
 
(iii)  casinghead gas;
 
(iv)  condensate;
 
(v)  other hydrocarbons and minerals as may be produced incidental to and as a
part of or mixed with such crude oil or natural gas; or
 

10

--------------------------------------------------------------------------------





 
(vi)  any other minerals which the Oil and Gas Contracts allow to be extracted
and sold.
 
2.55 “Intellectual Property” shall mean:
 
(i) trademarks, service marks, trade dress, logos, slogans, trade names,
corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith (collectively, “Marks”);
 
(ii) all inventions (whether patentable or unpatentable and whether or not
reduced to practice), all improvements thereto, and all patents, patent
applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof (collectively, “Patents”);
 
(iii) all copyrightable works and copyrights in both published works and
unpublished works, including related registrations and applications
(collectively, “Copyrights”);
 
(iv) all trade secrets and confidential business information (including ideas,
research and development, know-how, business and marketing plans and proposals,
formulae, compositions, assembly processes and techniques, manufacturing
processes and techniques, production processes and techniques, technical data,
designs, drawings, specifications, customer and supplier information, including
customer and supplier identities, contact information, pricing and cost
information);
 
(v) all computer software (including source code, executable code, data,
databases, and related documentation);
 
(vi) all material advertising and promotional materials;
 
(vii) all other proprietary rights and
 
(viii) all copies and tangible embodiments thereof (in whatever form or medium).
 
2.56 “Interim Balance Sheets” has the meaning in Section 3.6(a) hereof.
 
2.57 “Interim Financial Statements” has the meaning in Section 3.6(a) hereof.
 
2.58 “IRS” has the meaning in Section 3.16(b)(v) hereof.
 
2.59 “Legal Requirement” shall mean any federal, state, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty.
 

11

--------------------------------------------------------------------------------





 
2.60 “Lien” shall mean any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.
 
2.61 “Limited Partner” shall mean Crosby Capital, LLC, a Texas limited liability
company, which Limited Partner owns 100% of the Limited Partnership Interests of
Argosy.
 
2.62 “Limited Partnership Interests” shall mean all outstanding limited
partnership interests of Argosy.
 
2.63 “MAE” has the meaning in Section 3.1(b) hereof.
 
2.64 “Material Contract” has the meaning in Section 3.20(a) hereof.
 
2.65 “Material Customers” has the meaning in Section 3.29 hereof.
 
2.66 “Material Suppliers” has the meaning in Section 3.29 hereof.
 
2.67 “Non-Compete Period” has the meaning in Section 7.8(a) hereof.
 
2.68 “Oil and Gas Contracts” shall mean the agreements listed on Schedule 2.68
of the Disclosure Schedules.
 
2.69 “Operative Agreements” shall mean this Agreement, the Colombian
Participation Agreement, the Registration Rights Agreement and any other
agreements to be entered into in connection with the transactions contemplated
by this Agreement.
 
2.70 “Order” shall mean any award, decision, injunction, judgment, order,
ruling, subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.
 
2.71 “Ordinary Course of Business” means an action taken by a Person shall be
deemed to have been taken only if:
 
(a) such action is recurring in nature and consistent with the past practices of
such Person and is taken in the ordinary course of the normal day-to-day
operations of such Person; and
 
(b) such action is not required to be authorized by the board of directors of
such Person (or by any Person or group of Persons exercising similar authority)
and is not required to be specifically authorized by the parent company (if any)
of such Person.
 
2.72 “Owned Copyrights” shall mean Copyrights owned by the Company.
 
2.73 “Owned Intellectual Property Assets” shall mean Intellectual Property owned
by Argosy.
 
2.74 “Owned Marks” shall mean Marks owned by Argosy.
 

12

--------------------------------------------------------------------------------





 
2.75 “Owned Patents” shall mean Patents owned by Argosy.
 
2.76 “Owned Registered Copyrights” shall mean registrations of and applications
to register Owned Copyrights.
 
2.77 “Owned Registered Marks” shall mean registrations of and applications to
register Owned Marks.
 
2.78 “Panel” has the meaning in Section 14.3(b) hereof.
 
2.79 “PBGC” shall mean the Pension Benefit Guaranty Corporation.
 
2.80 “Partner Distributions” has the meaning in Section 1.6 hereof.
 
2.81 “Permitted Liens” shall mean, collectively, (i) Liens that are disclosed in
Schedule 2.81 of the Disclosure Schedules, (ii) Liens for Taxes, fees, levies,
duties or other governmental charges of any kind which are not yet delinquent or
are being contested in good faith by appropriate proceedings, (iii) Liens for
carriers, contractors, warehousemen, mechanics, materialmen, laborers,
employees, suppliers or other similar Persons arising by operation of law and
incurred in the Ordinary Course of Business for sums not yet delinquent or being
contested in good faith, (iv) Liens relating to deposits made in the Ordinary
Course of Business in connection with workers’ compensation, unemployment
insurance and other types of social security or to secure the performance of
leases, trade contracts or other similar agreements; and (v) in the case of real
property, any matters, restrictions, covenants, conditions, limitations, rights,
rights of way, encumbrances, encroachments, reservations, easements, agreements
and other matters of record, such state of facts of which an accurate survey or
inspection of the property would reveal and do not materially interfere with the
use or value of the property; provided, however, that with respect to each of
the foregoing clauses (ii) through (v), to the extent that any such Lien relates
to, or secures the payment of, a liability that is required to be accrued under
GAAP, such Lien shall not be a Permitted Lien unless adequate accruals for such
liability have been established therefor on the Interim Balance Sheet in
conformity with GAAP.
 
2.82 “Person” shall mean any natural person, corporation, general partnership,
limited partnership, limited liability company or partnership, proprietorship,
other business organization, trust, union, association or Governmental Body.
 
2.83 “Post-closing Affiliates” has the meaning in Section 7.6 hereof.
 
2.83A “POPA Prospect Area” shall mean the acreage of the Río Magdalena
Association Contract area that lies south of the northernmost point of (i) an
east-west line defined by Bogotá east/west coordinate 1,020,000, or (ii) an
east-west line intersecting the Ambalema-1 well bore, approximately as
demarcated on Exhibit E to this Agreement. The Río Magdalena Association
Contract area includes all the acreage, including any productive Hydrocarbons
intervals which are found beneath such acreage, provided for in that certain
Colombian Association Contract, dated February 8, 2002, by and between Argosy
and Ecopetrol, located in the Cundinamarca and Tolima Provinces of Colombia, as
further described in Schedule 1.33 of the Colombian Participation Agreement,
pages 40 and 79.
 

13

--------------------------------------------------------------------------------





 
2.84 “Pre-Closing Tax Periods” has the meaning in Section 1.7(b) hereof.
 
2.85 “Prevailing Party” has the meaning in Section 14.3(e) hereof.
 
2.86 “Proceeding” shall mean any action, arbitration, audit, hearing,
investigation, litigation, or suit (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Body or arbitrator.
 
2.87 “Purchase Price” has the meaning in Section 1.2 hereof.
 
2.88 “Qualified Plan” shall mean any Argosy Benefit Plan intended to be
“qualified” within the meaning of section 401(a) of the Code.
 
2.89 “Reg. D” has the meaning in Section 4.6(b) hereof.
 
2.90 “Registration Rights Agreement” has the meaning in Section 1.4(a)(vi)
hereof.
 
2.91 “Related Party” has the meaning in Section 3.28 hereof.
 
2.92 “Rights-of-Way” shall mean all rights-of-way, easements and related
agreements and instruments granting Argosy access, license or other interest in
real property.
 
2.93 “Securities Act” has the meaning in Section 4.6(a) hereof.
 
2.94 “Short Period Tax Returns” has the meaning in Section 1.7(a)(i) hereof.
 
2.95 “Subsidiary” shall mean any Person with respect to which a specified Person
(or Subsidiary thereof) owns a majority of the common stock or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors or other governing body.
 
2.96 “Taxes” shall mean all federal, state, local, foreign and other
governmental net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, excise, severance, stamp, occupation,
premium, property, windfall profits, customs, duties, or other taxes, fees,
assessments or charges of any kind whatever, together with any interest and any
penalties, additions to tax or additional amounts with respect thereto, and the
term “Tax”  shall mean any one of the foregoing Taxes.
 
2.97 “Tax Return” shall mean all reports, returns, information returns,
declarations, statements, and other documents required to be filed in respect of
Taxes.
 
2.98 “Third Party Claim” has the meaning in Section 13.5(a) hereof.
 
2.99 “Transferred Materials” has the meaning in Section 3.35(a) hereof.
 

14

--------------------------------------------------------------------------------





 
ARTICLE III
Representations and Warranties of Crosby Related to Argosy
 
As a material inducement to purchase the Argosy Interests and consummate the
Contemplated Transactions, Crosby represents and warrants to GTEI as follows:
 
3.1 Organization and Good Standing.
 
(a) Argosy is a limited partnership duly organized, validly existing, and in
good standing under the laws of the State of Utah, with power and authority to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use, and to perform all its obligations
under the contracts to which it is a party. Crosby has delivered to GTEI copies
of Argosy’s certificate of limited partnership and its partnership agreement, as
currently in effect.
 
(b) Argosy is duly qualified to do business as a foreign partnership and is in
good standing under the laws of each state or other jurisdiction in which either
the ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification, except where failure to
be so qualified could not reasonably be expected to have a material adverse
effect on its financial condition, business operations, liabilities or assets
(an “MAE”).
 
3.2 Subsidiaries.
 
Schedule 3.2(a) of the Disclosure Schedules lists (i) the name, type of entity
and state of organization of the one Subsidiary of Argosy and (ii) the name and
Colombian registration number of Argosy’s registered branch office in Colombia.
The Subsidiary is an entity organized under the laws of Colombia. Such
Subsidiary has no operations. All of the outstanding equity interests of such
Subsidiary are wholly owned, beneficially, by Argosy. There are no outstanding
options or warrants with the respect to the equity interests of such Subsidiary
or agreements, arrangements, or understandings to issue options or warrants with
respect to the equity interests of such Subsidiary.
 
3.3 Directors; Officers.
 
The name of each director (or manager or similar position) and officer of Argosy
and each Subsidiary on the date hereof, and the position with Argosy and each
Subsidiary, are listed in Schedule 3.3 of the Disclosure Schedules.
 
3.4 Authority; No Conflict.
 
(a) Except as set forth in Schedule 3.4(a) of the Disclosure Schedules, the
consummation or performance of any of the Contemplated Transactions shall not,
directly or indirectly (with or without notice or lapse of time):
 
(i) contravene, conflict with, or result in a violation of (A) any provision of
the certificate of limited partnership or partnership agreement of Argosy, or
(B) any resolution adopted by AEC or the Limited Partner of Argosy;
 

15

--------------------------------------------------------------------------------





 
(ii) contravene, conflict with, or result in a violation of, or give any
Governmental Body the right to challenge any of the Contemplated Transactions or
to exercise any remedy or obtain any relief under any Legal Requirement or any
Order to which Argosy, or any of the assets owned or used by Argosy, may be
subject, other than such contraventions, conflicts or violations as would occur
solely as a result of the identity or the legal or regulatory status of GTEI or
any of its affiliates (determined without regard to GTEI’s ownership of the
Argosy Interests); or
 
(iii) contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by Argosy that otherwise relates to the business of, or any of the assets
owned or used by, Argosy.
 
(b) Except as set forth in Schedule 3.4(b) of the Disclosure Schedules, Argosy
is not, and Argosy shall not be, required to give any notice to or obtain any
approval, consent, ratification, waiver, or other authorization (including any
Governmental Authorization) (each, a “Consent”) from any Person in connection
with the execution and delivery of any of the Operative Agreements to which it
is a party or the consummation or performance of any of the Contemplated
Transactions.
 
3.5 Capitalization.
 
Included in the Argosy Interests are constitute all of the authorized and
outstanding capital securities of AEC and Argosy, all of which are owned
beneficially and of record as set forth on Exhibit A attached hereto. As
applicable, the Argosy Interests (other than the Original Purchase Documents)
are duly authorized, validly issued, fully paid and nonassessable. The Argosy
Interests (other than the Original Purchase Documents) have not been issued in
violation of any preemptive rights or similar rights. Other than this Agreement
and except as set forth in Schedule 3.5 of the Disclosure Schedules, there are
no contracts relating to the issuance, sale, voting, or transfer of any equity
securities or other securities (including warrants and options) of Argosy.
Except the Subsidiaries set forth in Schedule 3.2(a) and as set forth in
Schedule 3.5 of the Disclosure Schedules, Argosy does not own, or have any
contract to acquire, any equity securities or other securities of any Person or
any direct or indirect equity or ownership interest in any other business.
 
3.6 Financial Statements.
 
(a) Attached hereto as Schedules 3.6(a)-1, 3.6(a)-2, 3.6(a)-3 and 3.6(a)-4 are:
(i) the audited balance sheets of Argosy as of December 31, 2003, 2004, and 2005
(the “Audited Balance Sheets”), and the related audited statements of income and
cash flow for each of the fiscal years then ended, together with the report
thereon of KPMG LLP, independent certified public accountants to Argosy
(collectively, the “Audited Financial Statements”), and (ii) the unaudited
balance sheet of Argosy as of March 31, 2006 (the “Interim Balance Sheet”), and
the related unaudited statements of income and cash flow for the three-month
period then ended (collectively, the “Interim Financial Statements”).
 

16

--------------------------------------------------------------------------------





 
(b) The Audited Financial Statements and notes thereto fairly present in all
material respects the financial condition and the results of operations and cash
flow of Argosy at the respective dates of and for the periods referred to in the
Audited Financial Statements. Except as set forth in the notes thereto and as
disclosed in Schedule 3.6(b) of the Disclosure Schedules, the Audited Financial
Statements have been prepared in accordance with GAAP and reflect the consistent
application of such accounting principles throughout the periods involved. The
Audited Financial Statements have been prepared based on the books and records
of Argosy.
 
(c) To Crosby’s Knowledge, the Interim Financial Statements fairly present in
all material respects the financial condition and the results of operations and
cash flow of Argosy at and as of March 31, 2006, for the periods referred to in
the Interim Financial Statements. To Crosby’s Knowledge and except as disclosed
in Schedule 3.6(c) of the Disclosure Schedules, the Interim Financial Statements
have been prepared in accordance with GAAP, subject to normal recurring year-end
adjustments (the effect of which shall not, individually or in the aggregate, be
materially adverse to Argosy) and the absence of notes (that, if presented,
would not differ materially from those included in the Audited Financial
Statements). The Interim Financial Statements have been prepared based on the
books and records of Argosy.
 
3.7 Books and Records.
 
The books of account, unit record books, and other records of Argosy, all of
which have been made available to GTEI, are accurate and have been maintained in
accordance with sound business practices, including the maintenance of an
adequate system of internal controls. At the Closing, all of those books and
records shall be in the possession of Argosy.
 
3.8 Title to Properties; Liens.
 
(a) Schedule 3.8(a) of the Disclosure Schedules sets forth a complete and
correct list of all real property which is owned or leased by Argosy, and any
other real property with respect to which Argosy has an option to purchase or
right of first refusal.
 
(b) Except as set forth in Schedule 3.8(b), Argosy owns (with good, valid,
marketable, fee simple and indefeasible title in the case of real property) all
the properties and assets (whether real, personal, or mixed and whether tangible
or intangible) that it purports to own, including all of the properties and
assets reflected in the most recent Audited Balance Sheet and the Interim
Balance Sheet (except for personal property sold since the date of the most
recent Audited Balance Sheet in the Ordinary Course of Business), and all of the
properties and assets purchased or otherwise acquired by Argosy since the date
of the most recent Audited Balance Sheet (except for personal property acquired
and sold since the date of the most recent Audited Balance Sheet in the Ordinary
Course of Business). Except as set forth in Schedule 3.8(b), all such properties
and assets are located in the country of Colombia.
 
(c) Argosy enjoys peaceful and undisturbed possession of all real property owned
or leased by it. No landlord-tenant disputes exist with respect to any such real
property. No security deposit or portion thereof deposited with respect to any
leased real property has been applied in respect of a breach or default under
such lease which has not been redeposited in full. Except as set forth in
Schedule 3.8(c), Argosy has not subleased, licensed or otherwise granted any
Person the right to use or occupy any real property or any portion thereof.
 

17

--------------------------------------------------------------------------------





 
3.9 Oil and Gas Contracts. Argosy is, to the extent described in Schedule 3.9 of
the Disclosure Schedules, the operator of the Historical Properties covered by
the Oil and Gas Contracts. All royalty interests, Argosy working interests,
other working interests and Argosy’s net revenue interest, which are all of the
burdens on production from the Historical Properties, are reflected in the
percentage interests set forth on Schedule 1.8 of the Colombian Participation
Agreement. Such percentage interests on Schedule 1.8 of the Colombian
Participation Agreement are in full force and effect, and all payments due
thereon will be fully and timely paid when due.
 
3.10 Wells. Schedule 3.10 contains a true, correct and complete list of all oil
and gas wells located on the Historical Properties producing Hydrocarbons as of
the date hereof, including the percentage and type of interest therein.
 
3.11 Owned and Leased Tangible Personal Property.
 
(a) Title to all items of tangible, personal property and equipment included
within the Historical Properties is held by Argosy, free and clear of any claim,
lease, mortgage, security interest, conditional sale agreement or other title
retention agreement, restriction or Lien or encumbrance of any kind or nature
whatsoever, except as set forth on Schedule 3.11, and other than the rights of
Argosy’s joint venture partners set forth on Schedule 3.20(a)(v).
 
(b) Each item of tangible personal property and equipment is in good repair and
good operating condition, ordinary wear and tear excepted, is suitable for
immediate use in the Ordinary Course of Business. No item of tangible personal
property is in need of repair or replacement other than as part of routine
maintenance in the Ordinary Course of Business. Except as disclosed in Schedule
3.11, all items of tangible personal property and equipment used in Argosy’s
business is in the possession of Argosy.
 
3.12 Accounts Receivable.
 
To Crosby’s Knowledge, all accounts receivable, notes receivable from customers
and all other obligations from customers with respect to the sale of goods or
services, whether or not evidenced by a note, of Argosy that are reflected on
the Audited Balance Sheets or the Interim Balance Sheet or on the accounting
records of Argosy as of the Closing Date (collectively, the “Accounts
Receivable”) represent or shall represent valid obligations arising from sales
actually made or services actually performed in the Ordinary Course of Business.
To Crosby’s Knowledge, Schedule 3.12 of the Disclosure Schedules contains a
complete and accurate list of all Accounts Receivable as of the date of the
Interim Balance Sheet, which list sets forth appropriate reserves for such
Accounts Receivable.
 

18

--------------------------------------------------------------------------------





 
3.13 Inventory.
 
All inventory of Argosy, whether or not reflected in the Audited Balance Sheets
or the Interim Financial Statements, consists of a quality usable and salable in
the Ordinary Course of Business, except for obsolete items and items of
below-standard quality, all of which have been written off, written down or
adequately reserved for to net realizable value in the Audited Balance Sheets or
the Interim Balance Sheet or on the accounting records of Argosy as of the
Closing Date, as the case may be. All inventories not written off have been
priced at the lower of cost or market. The quantities of each item of inventory
(whether raw materials, work-in-process, or finished goods) are not excessive,
but are reasonable in the present circumstances of Argosy.
 
3.14 Taxes.
 
(a) All Tax Returns required to be filed by Argosy have been accurately prepared
in all respects and timely filed and all Taxes for which Argosy may be held
liable, have been paid or accrued within the prescribed period or any extension
thereof.
 
(b) (i) No federal, state, local or foreign audits or other administrative
proceedings or court proceedings are presently pending with regard to any Taxes
or Tax Returns of Argosy, and Argosy has not received a written notice of any
pending or proposed claims, audits or proceedings with respect to Taxes, (ii)
Argosy has not received any written notice of deficiency or assessment from any
Governmental Body for any amount of Tax that has not been fully settled or
satisfied, and (iii) no claim has been made in writing by any Governmental
Bodies in a jurisdiction where Argosy does not file Tax Returns that it is, or
may be, subject to taxation by that jurisdiction.
 
(c) There are no Tax liens upon any property of Argosy or the Argosy Interests,
except for Liens for current Taxes not yet due and payable.
 
(d) At all times during its existence, Argosy has been a “partnership” for
United States federal income tax purposes. At all times during its existence,
Argosy has not been a “publicly traded partnership” within the meaning of Code
section 7704 and the corresponding Treasury Regulations. Argosy is not and never
has been a “corporation” or an entity taxable as an “association” for United
States federal income tax purposes.
 
(e) Neither Argosy nor anyone on behalf of Argosy has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to any Tax assessment or deficiency.
 
(f) Set forth in Schedule 3.14 of the Disclosure Schedules are Argosy’s federal
employer identification number and any Tax or employer identification number
used in any state or foreign jurisdiction by Argosy.
 
(g) Argosy has delivered or made available to GTEI correct and complete copies
of all federal income Tax Returns of or which include Argosy, and any
examination reports, and statements of deficiencies assessed against or agreed
to by Argosy since January 1, 2003.
 
3.15 No Material Adverse Change.
 
From the date of the most recent Audited Balance Sheet, there has not been any
material adverse change in the financial condition, business operations,
liabilities or assets of Argosy, taken as a whole, and no event has occurred or
circumstance exists that may result in such a material adverse change. For the
purposes of this Section 3.15, neither (i) any matters concerning the drilling
of the POPA #1 well nor (ii) the failure of the POPA Prospect Area to become a
commercial field, shall constitute a material adverse change in the financial
condition, business operations, liabilities or assets of Argosy, nor shall such
failure constitute an event or circumstance that may result in a material
adverse change.
 

19

--------------------------------------------------------------------------------





 
3.16 Employee Benefits.
 
(a) Argosy has no United States-based Argosy Benefit Plans, including any United
States-based Argosy Benefit Plans subject to ERISA.
 
(b) Argosy has delivered to GTEI, or has made available for GTEI to review, all
personnel, payroll and employment manuals and policies.
 
(c) All Argosy Benefit Plans that are maintained by Argosy or any Subsidiary
outside of the United States primarily for the benefit of current or former
employees of Argosy or its Subsidiaries working outside the United States (the
“Foreign Benefit Plans”) have been established, maintained, and administered in
material compliance with their terms, and a complete and accurate list of all
such plans is set forth on Schedule 3.16 of the Disclosure Schedules.
 
3.17 Compliance with Legal Requirements; Governmental Authorizations.
 
Except for Environmental Matters, which are addressed in Section 3.22:
 
(a) To Crosby’s Knowledge, Argosy is, and at all times since January 1, 2003 has
been, in material compliance with each Legal Requirement that is or was
applicable to it or to the conduct or operation of its business or the ownership
or use of any of its assets.
 
(b) Argosy has not received, at any time since January 1, 2001, any written, or
to Crosby’s Knowledge oral, notice or other communication from any Governmental
Body regarding (i) any actual, alleged, possible, or potential violation of, or
failure to comply with, any Legal Requirement, or (ii) any actual, alleged,
possible, or potential obligation on the part of Argosy to undertake, or to bear
all or any portion of the cost of, any remedial action of any nature, in each
case the failure of which to satisfy or meet could reasonably be expected to
result in a MAE, nor, to Crosby’s Knowledge, is Argosy aware of any information
which might form the Basis of any such claims.
 
3.18 Legal Proceedings; Orders.
 
(a) Except as set forth in Schedule 3.18(a) of the Disclosure Schedules, there
is no pending Proceeding:
 
(i) that has been commenced by or against Argosy or that otherwise relates to or
may affect the business of, or any of the assets owned or used by, Argosy;
 
(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions; or
 

20

--------------------------------------------------------------------------------





 
(iii) to Crosby’s Knowledge, (1) no such Proceeding has been threatened, and (2)
no event has occurred or circumstance exists that may give rise to or serve as a
Basis for the commencement of any such Proceeding, except as set forth in
Schedule 3.18(a). Argosy has delivered or made available to GTEI copies of all
pleadings, correspondence, and other documents relating to each Proceeding
listed in Schedule 3.18(a).
 
(b) Except as set forth in Schedule 3.18(b) of the Disclosure Schedules:
 
(i) there is no Order to which Argosy, or any of the assets owned or used by
Argosy, is subject; and
 
(ii) no officer, director, agent, or employee of AEC or Argosy is subject to any
Order that prohibits such officer, director, agent, or employee from engaging in
or continuing any conduct, activity, or practice relating to the business of AEC
or Argosy.
 
3.19 Absence of Certain Changes and Events.
 
Except as set forth in Schedule 3.19 of the Disclosure Schedules, since December
31, 2005, Argosy has conducted its business only in the Ordinary Course of
Business and there has not been any action taken by Argosy, or failure by Argosy
to take any action, during the period from the date of the most recent Audited
Balance Sheet through the date of this Agreement that, if Argosy had taken such
action, or failed to take such action, as applicable, during the period from the
date of this Agreement through the Closing Date, would constitute a breach of
Section 7.2 or 7.3. Since the date of the most recent Audited Balance Sheet,
there has been no damage to or destruction or loss of any asset or property of
Argosy, whether or not covered by insurance, materially and adversely affecting
the financial condition, business operations, liabilities or assets of Argosy.
 
3.20 Contracts; No Defaults.
 
(a) Schedule 3.20(a) of the Disclosure Schedules contains a complete and
accurate list of the following contracts. Argosy has delivered or made available
to GTEI true and complete copies (summaries of in the case of oral contracts),
of the following contracts in effect as of the date hereof and as of Closing:
 
(i) Schedule 3.20(a)(i) of the Disclosure Schedules contains a complete and
accurate list of each contract that involves performance of services or delivery
of goods or materials by Argosy of an amount or value in excess of $250,000
during an annual period;
 
(ii) Schedule 3.20(a)(ii) of the Disclosure Schedules contains a complete and
accurate list of each contract that involves performance of services or delivery
of goods or materials to Argosy of an amount or value in excess of $250,000
during an annual period;
 
(iii) Schedule 3.20(a)(iii) of the Disclosure Schedules contains a complete and
accurate list of each contract that was not entered into in the Ordinary Course
of Business;
 

21

--------------------------------------------------------------------------------





 
(iv) Schedule 3.20(a)(iv) of the Disclosure Schedules contains a complete and
accurate list of each lease, rental or occupancy agreement, license (other than
with respect to Owned Intellectual Property Assets), installment and conditional
sales agreement, and other contract affecting the ownership of, leasing of,
title to, use of, or any leasehold or other interest in, any real or personal
property (except personal property leases and installment and conditional sales
agreements having a value per item or aggregate payments of less than
$250,000 and with terms of less than one year);
 
(v) Schedule 3.20(a)(v) of the Disclosure Schedules contains a complete and
accurate list of each joint venture, partnership, and other contract (however
named) involving a sharing of benefit plans (not including, however, any Argosy
Benefit Plans), profits, losses, costs, or liabilities by Argosy with any other
Person;
 
(vi) Schedule 3.20(a)(vi) of the Disclosure Schedules contains a complete and
accurate list of each contract providing for payments to or by any Person based
on sales, purchases, or profits, other than direct payments for goods less than
$250,000;
 
(vii) Schedule 3.20(a)(vii) of the Disclosure Schedules contains a complete and
accurate list of each warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by Argosy other than in the Ordinary
Course of Business;
 
(viii) Schedule 3.20(a)(viii) of the Disclosure Schedules contains a complete
and accurate list of each contract which relates to the employment, retirement
or termination of the services of any officer, employee or consultant (whose
annual salary exceeds $250,000) or former officer, employee or consultant of
Argosy who is entitled to payments thereunder after the date of this Agreement;
 
(ix) Schedule 3.20(a)(ix) of the Disclosure Schedules contains a complete and
accurate list of each contract which relates to the borrowing of money, the
guaranty of another Person’s borrowing of money or any capital lease obligation;
 
(x) Schedule 3.20(a)(x) of the Disclosure Schedules contains a complete and
accurate list of license agreements, cross-license agreements, research
agreements, development agreements, distribution agreements, end-user license
agreements, advertising agreements, settlement agreements, consent-to-use
agreements and covenants not to sue, pursuant to which (i) any Person has
licensed or granted to Argosy any right to use, exploit or practice any of such
Person’s Intellectual Property; (ii) Argosy has: (x) granted to any Person any
right to use, exploit or practice any Intellectual Property in which Argosy
holds any right, title or interest, or (y) agreed to any restriction on the
right of Argosy to use or enforce any Intellectual Property or to use any
Intellectual Property; or (iii) Argosy is obligated to pay royalties, share
revenue or account for profits to any other Person in an amount greater than
$250,000;
 
(xi) Schedule 3.20(a)(xi) of the Disclosure Schedules contains a complete and
accurate list of each contract which provides for future payments that are
conditioned, in whole or in part, on a change of control of Argosy;
 

22

--------------------------------------------------------------------------------





 
(xii) Schedule 3.20(a)(xii) of the Disclosure Schedules contains a complete and
accurate list of each contract which restricts the right of Argosy or its
current or future affiliates to compete in any way with any other Person or
which contains covenants pursuant to which any Person has agreed not to compete,
or covenants which otherwise restrict a Person’s ability to engage freely, in
any line of business or geographic area with respect to Argosy or any of its
current or future affiliates, or covenants pursuant to which any Person has
agreed not to disclose to others information concerning its business;
 
(xiii) Schedule 3.20(a)(xiii) of the Disclosure Schedules contains a complete
and accurate list of each contract which the consequence of a default or
termination thereof would result in a material adverse change in the financial
condition, business operations, liabilities or assets of Argosy;
 
(xiv) Schedule 3.20(a)(xiv) of the Disclosure Schedules contains a complete and
accurate list of each contract which, along with any related agreements,
involves consideration in excess of $250,000;
 
(xv) Schedule 3.20(a)(xv) of the Disclosure Schedules contains a complete and
accurate list of each contract which would prohibit or delay the consummation of
any of the Contemplated Transactions or cause Argosy to pay any money to any
Person (including any employee) in connection with the consummation of any of
the Contemplated Transactions;
 
(xvi) Schedule 3.20(a)(xvi) of the Disclosure Schedules contains a complete and
accurate list of each contract, agreement or instrument which requires
performance outside of the country of Colombia, pertains to assets located
outside of the country of Colombia, or pertains to a subject matter located or
performed outside of the country of Colombia; and
 
(xvii) Schedule 3.20(a)(xvii) of the Disclosure Schedules contains, without
duplication, a complete and accurate list of each amendment, supplement, and
modification (whether oral or written) in respect of any of the foregoing.
 
Each of the foregoing is referred to in this Agreement as a “Material Contract.”
Each Material Contract is legal, valid and binding on, and enforceable against,
Argosy and each other party thereto, except as limited by (i) bankruptcy,
insolvency, reorganization, moratorium and other similar laws of general
application affecting the rights and remedies of creditors and (ii) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). Each Material Contract will continue to be
legal, valid, binding, enforceable and in full force and effect on identical
terms following the consummation of the Contemplated Transactions. Argosy has
performed in all material respects all obligations required to be performed by
it under each Material Contract and to Crosby’s Knowledge each other party to
each Material Contract has performed in all material respects all obligations
required to be performed by it under such Material Contract. Argosy has not
violated, breached or defaulted under, nor has it received notice of, any
violation, acceleration or breach of or default under (or any condition which
with the passage of time or the giving of notice or both would cause such a
violation, acceleration of or default under), any Material Contract and to
Crosby’s Knowledge no other party to a Material Contract has violated, breached
or defaulted under any Material Contract. There are no renegotiations of,
attempts to renegotiate, or outstanding rights to renegotiate any material
amounts paid or payable to Argosy under any current or completed contract,
agreement, commitment or understanding with any Person and no Person has made a
demand for such renegotiation. The contracts, agreements, commitments or
understandings relating to the provision of services or products by Argosy have
been entered into in the Ordinary Course of Business and have been entered into
without the commission of any act alone or in concert with any other Person, or
any consideration having been paid or promised, that is or would be in violation
of any law. Schedule 3.20(a) of the Disclosure Schedules provides Argosy’s good
faith estimate of the additional costs and expenses which will accrue to Argosy
under any Material Contract as a result of the Contemplated Transactions, and
such estimate is, in the aggregate, accurate in all material respects. This
entire paragraph is subject to the disclosures made in the Disclosure Schedules.
 

23

--------------------------------------------------------------------------------





 
(b) No officer, director, agent, employee, consultant, or contractor of Argosy
is bound by any contract that purports to limit the ability of such officer,
director, agent, employee, consultant, or contractor to (A) engage in or
continue any conduct, activity, or practice relating to the business of Argosy,
or (B) assign to Argosy or to any other Person any rights to any invention,
improvement, or discovery.
 
3.21 Insurance.
 
(a) Schedule 3.21(a) of the Disclosure Schedules contains a summary of all
policies of insurance to which Argosy is a named insured or under which Argosy,
or any officer or manager of Argosy, is or has been an insured at any time
within the five years preceding the date of this Agreement. Argosy has delivered
or made available to GTEI true and complete copies of all such policies of
insurance.
 
(b) Except as set forth in Schedule 3.21(b) of the Disclosure Schedules, all
policies under which Argosy is a named insured (i) are valid and enforceable;
and (ii) do not provide for any material retrospective premium adjustment or
other experienced-based liability on the part of Argosy.
 
(c) Argosy has paid all premiums due, and has otherwise performed all of its
respective obligations, under each policy to which Argosy is a party or that
provides coverage to Argosy or any officer or manager thereof.
 
(d) Argosy has given notice to the insurer of all claims that to Crosby’s
Knowledge are insured thereby.
 
(e) Except as set forth in Schedule 3.21(e) of the Disclosure Schedules, Argosy
does not have any self-insurance arrangement.
 
3.22 Environmental Matters.
 
Except as set forth in Schedule 3.22 of the Disclosure Schedules, and to
Crosby’s Knowledge:
 

24

--------------------------------------------------------------------------------





 
(a) Argosy is in compliance with, and does not have liability under, any
Environmental Law or any Environmental Permit;
 
(b) Argosy has not received any order, notice, or other written communication,
or verbal communication, from any Governmental Body or third party of any
alleged failure to comply with any Environmental Law or Environmental Permit, or
of any obligation to undertake or bear the cost of any investigation and
remediation with respect to (i) any real property, leaseholds, or other
interests currently or formerly owned or operated by Argosy and any buildings,
plants, structures, or equipment (including motor vehicles, tank cars, and
rolling stock) currently owned or operated by Argosy (the “Facilities”) or (ii)
any other properties or assets (whether real, personal, or mixed) in which
Argosy has had an interest, or with respect to any property to which Hazardous
Materials generated by Argosy may have been sent where the alleged noncompliance
or obligation described in such order, notice or communication remains
unresolved;
 
(c) there are no Proceedings or threatened claims, Liens (except Permitted
Liens), or other restrictions of any nature, arising under or pursuant to any
Environmental Law or Environmental Permit, with respect to or affecting any of
the Facilities or any other properties and assets (whether real, personal, or
mixed) in which Argosy has an interest;
 
(d) there are no Hazardous Materials present in the soil or groundwater at the
Facilities or any real property, leaseholds, or other interests currently or
formerly owned or operated by Argosy in such amounts that would give rise to
material liabilities or obligations under any Environmental Law or that may
inhibit or increase the cost of expansion on or use of any of the Facilities;
and
 
(e) Argosy has obtained all Environmental Permits required for compliance under
the Environmental Laws for the operation of Argosy and its assets as are
currently being conducted. A list of the Environmental Permits is attached
hereto as Schedule 3.22(e). All required renewals of the Environmental Permits
have been timely filed and Argosy has no reason to believe any such
Environmental Permits will not be reissued in due course without adverse
conditions and without material expense or delay. No consent or approval from
any Governmental Body is required under any Environmental Law or Environmental
Permit in order to consummate the Contemplated Transactions.
 
3.23 Employees.
 
(a) Schedule 3.23(a) of the Disclosure Schedules contains a complete and
accurate list of the following information for each employee of Argosy,
including each employee on leave of absence or layoff status: name; job title
and current compensation paid or payable (including bonuses paid or payable).
 
(b) No employee of Argosy is a party to, or is otherwise bound by, any agreement
or arrangement, including any confidentiality, noncompetition, or proprietary
rights agreement, between such employee and any other Person that in any way
adversely affects or shall affect (i) the performance of his duties as an
employee of Argosy, or (ii) the ability of Argosy to conduct its business. No
key employee of Argosy has notified Argosy that such key employee intends to
terminate his employment or resign any office with Argosy.
 

25

--------------------------------------------------------------------------------





 
3.24 Labor Relations; Compliance.
 
(a) Except as set forth in Schedule 3.24(a) of the Disclosure Schedules, since
January 1, 2004, Argosy has not been nor is it a party to any collective
bargaining or other labor contract. Except as set forth in Schedule 3.24(a) of
the Disclosure Schedules, since January 1, 2004, there has not been, there is
not presently pending or existing, and to Crosby’s Knowledge there is not
threatened, (i) any strike, slowdown, picketing, work stoppage, or employee
grievance process, (ii) any Proceeding against or affecting Argosy relating to
the alleged violation of any Legal Requirement pertaining to labor relations or
employment matters. There is no lockout of any employees by Argosy, and no such
action is contemplated by Argosy.
 
(b) Schedule 3.24(b) of the Disclosure Schedules sets forth a list of all former
employees of Argosy to which Argosy has outstanding obligations, and a summary
of such obligations.
 
3.25 Intellectual Property.
 
(a) Agreements.
 
Schedule 3.25(a) of the Disclosure Schedules contains a complete and accurate
list and summary description of all contracts relating to the Owned Intellectual
Property Assets to which Argosy is a party or by which Argosy is bound, except
for any license implied by the sale of a product and licenses for commonly
available software programs with a value of less than $5,000 under which Argosy
is the licensee. There are no outstanding and, to Crosby’s Knowledge, no
threatened disputes or disagreements with respect to any such agreement.
 
(b) Intellectual Property.
 
Argosy either owns all right, title, and interest in each of the Owned
Intellectual Property Assets, free and clear of all Liens (except Permitted
Liens), or has rights to the Intellectual Property sufficient for the operation
of Argosy’s business as it is currently conducted.
 
(c) Patents.
 
(i) Schedule 3.25(c) of the Disclosure Schedules contains a complete and
accurate list and summary description of all Owned Patents.
 
(ii) No Owned Patent is infringed upon or, to Crosby’s Knowledge, has been
threatened in any way. None of the products manufactured and sold, nor any
process or know-how used, by Argosy infringes or is alleged to infringe any
Patent of any other Person.
 

26

--------------------------------------------------------------------------------





 
(d) Trademarks.
 
(i) Schedule 3.25(d) of the Disclosure Schedules contains a complete and
accurate list and summary description of all Owned Registered Marks.
 
(ii) No Owned Mark is infringed upon or, to Crosby’s Knowledge, has been
threatened in any way. None of the Marks used by Argosy infringes or is alleged
to infringe any Mark of any third party.
 
(e) Copyrights.
 
(i) Schedule 3.25(e) of the Disclosure Schedules contains a complete and
accurate list and summary description of all Owned Registered Copyrights.
 
(ii) No Owned Copyright is infringed upon or, to Crosby’s Knowledge, has been
threatened in any way. None of the subject matter of any of the Copyrights used
by Argosy infringes or is alleged to infringe any Copyright of any third party.
 
3.26 Brokers or Finders.
 
Except as set forth in Schedule 3.26 of the Disclosure Schedules, Argosy and its
representatives have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with the Operative Agreements and the Contemplated
Transactions.
 
3.27 No Undisclosed Liabilities.
 
Except as set forth on Schedule 3.27, Argosy has no liabilities or obligations
of any nature except for (i) liabilities, indebtedness, commitments, expenses,
claims, deficiencies or obligations reflected or reserved against on the face of
the Audited Financial Statements (and not the notes thereto), the Interim
Financial Statements or referenced on any Schedule hereto, (ii) liabilities or
obligations that would not be required to be disclosed in the Audited Financial
Statements (or the notes thereto) or the Interim Financial Statements in
accordance with GAAP and (iii) liabilities incurred by Argosy in the Ordinary
Course of Business since the date of the Interim Financial Statements (none of
which are the result of a breach of contract, breach of warranty or tort).
 
3.28 Transactions with Affiliates.
 
Except as set forth in Schedule 3.28 of the Disclosure Schedules, there are no
material contracts in effect on the date hereof or which will become effective
or remain in effect after the Closing Date between AEC and Argosy on the one
hand and Crosby or any of its affiliates (each such Person, other than Argosy,
being referred to herein as a “Related Party”) on the other. Except as set forth
in Schedule 3.28 of the Disclosure Schedules, no Related Party owns or has owned
(of record or as a beneficial owner) an interest in a Person that has (a) had
business dealings or a direct or indirect financial interest in any transaction
with Argosy, other than business dealings or transactions conducted in the
Ordinary Course of Business at substantially prevailing market prices and on
substantially prevailing market terms or (b) engaged in a business competing
with Argosy with respect to any line of the products or services of Argosy in
any market presently served by Argosy, except for the ownership of less than 2%
of the outstanding capital stock of any such competing business that is publicly
traded on any recognized exchange or in the over the counter market. Except
(i) as is set forth in Schedule 3.28 of the Disclosure Schedules, (ii) with
respect to any claims or rights under the Operative Agreements and (iii) with
respect to any indemnity rights under Argosy’s Third Amended and Restated
Agreement of Limited Partnership, as amended, and as in effect on the date
hereof, none of Crosby, its members, Leon J. Backes or Robert J. Schumacher has
any claims or rights, directly or indirectly, against Argosy.
 

27

--------------------------------------------------------------------------------





 
3.29 Customers and Suppliers.
 
Schedule 3.29 of the Disclosure Schedules sets forth a true and complete list by
dollar volume of sales made or services provided in the aggregate by Argosy or
for Argosy for the one-year period ended December 31, 2005 and the three-month
period ended March 31, 2006, to the 10 largest customers for each such time
period (such customers, the “Material Customers”) and from the 10 largest
suppliers for each such time period (such suppliers, the “Material Suppliers”).
Except as set forth in Schedule 3.29 of the Disclosure Schedules, none of the
Material Customers or Material Suppliers has: (a) notified Argosy that such
Person intends or has threatened to terminate, not to extend, not to renew, not
to expand or to materially reduce its business relationship with Argosy in
calendar year 2006 or thereafter or (b) changed, or requested a change to, the
terms of any contract. Since the date of the Interim Balance Sheet, there has
been no material adverse change in the business relationship of Argosy with any
of the Material Customers or Material Suppliers, and no indication that any such
change is reasonably foreseeable.
 
3.30 Certain Payments.
 
Since January 1, 2003, neither Argosy nor any employee of Argosy nor any other
Person associated with or acting for or on behalf of Argosy, has directly or
indirectly with respect to Argosy (a) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of Argosy or any
affiliate of Argosy, or (iv) in violation of any Legal Requirement, or (b)
established or maintained any fund or asset that has not been recorded in the
books and records of Argosy. 
 
3.31 Bank and Brokerage Accounts; Investment Assets.
 
Schedule 3.31 of the Disclosure Schedules sets forth (a) a true and complete
list of the names and locations of all banks, trust companies, securities
brokers and other financial institutions at which Argosy has an account or safe
deposit box or maintains a banking, custodial, trading or other similar
relationship; (b) a true and complete list and description of each such account,
box and relationship, indicating in each case the account number and the names
and titles and capacities of the respective representatives of Argosy having
signatory power with respect thereto; and (c) a list of each investment asset,
the name of the record and beneficial owner thereof, the location of the
certificates, if any, therefor, the maturity date, if any, and any stock or bond
powers or other authority for transfer granted with respect thereto.  
 

28

--------------------------------------------------------------------------------





 
3.32 No Argosy Debt.
 
Argosy has no outstanding Argosy Debt other than as set forth on Schedule 3.32
of the Disclosure Schedules and, between the date of this Agreement and the
Closing, has no intention to incur any additional Argosy Debt.
 
3.33 Argosy Interests.
 
To Crosby’s Knowledge, Argosy has no obligations under the agreements set forth
under clause (iii) of the definition of “Argosy Interests” except obligations
which, post-Closing, Argosy will owe to itself.
 
3.34 Disclosure.
 
No representation or warranty regarding Argosy contained in the Operative
Agreements, and no statement contained in the Disclosure Schedules or in any
certificate, list or other writing furnished to GTEI pursuant to any provision
of the Operative Agreements (including without limitation the Audited Financial
Statements and Interim Financial Statements) contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements herein or therein, in the light of the circumstances under which they
were made, not misleading.
 
3.35 Representations and Warranties Exclusive.
 
Except as specifically and expressly set forth in this Agreement, Crosby has not
made, and will not make, any representation or warranty, whether direct or
indirect, express or implied, oral or written, or statutory, whatsoever in
connection with this Agreement or the transactions contemplated herein.
Notwithstanding any other provision of this Agreement, and in addition to (and
not in limitation of) the first sentence of this Section 3.35, Crosby
specifically disclaims any representation or warranty whatsoever regarding the
following:
 
(a) The accuracy or completeness of data, information, or materials, whether
oral or written, and in whatever media provided (collectively, the “Transferred
Materials”) furnished at any time by Crosby, Argosy or any of their respective
agents, attorneys, accountants, auditors advisors or representatives
(collectively, the “Crosby Transferors”) to GTEI or any of its agents,
attorneys, accountants, auditors advisors or representatives (collectively, the
“GTEI Recipients”) in connection with:
 
(i)  the Historical Properties or the quality or quantity of Hydrocarbon
reserves and/or prospective resources (if any) attributable to the Historical
Properties (provided, however, that this Section 3.35(a)(i) shall not limit the
representations and warranties set forth in Sections 3.8, 3.9, 3.10 and 3.11);
or
 
(ii) the ability of the Historical Properties to produce Hydrocarbons.
 

29

--------------------------------------------------------------------------------





 
All Transferred Materials furnished by any of the Crosby Transferees to any of
the GTEI Recipients were transferred as a convenience, and reliance on or use of
them is at GTEI’s sole risk.
 
(b) Recovery (or no recovery) of Hydrocarbons from any of the Historical
Properties.
 
(c) The Historical Properties or the quality or quantity of Hydrocarbon reserves
and/or prospective resources (if any) attributable to the Historical Properties.
 
(d) The ability of the Historical Properties to produce Hydrocarbons.
 
ARTICLE IV
Representations and Warranties Regarding AEC .
 
As a material inducement to purchase the Argosy Interests and consummate the
Contemplated Transactions, Crosby represents and warrants to GTEI with respect
to AEC only, as follows:
 
4.1 Organization and Good Standing.
 
(a) AEC is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware, with power and authority to conduct its
business as it is now being conducted, to own or use the properties and assets
that it purports to own or use, and to perform all its obligations under the
contracts to which it is a party. Crosby has delivered to GTEI copies of AEC’s
certificate of incorporation and bylaws, as currently in effect.
 
(b) AEC is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each state or other jurisdiction in which either the
ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification, except where failure to
be so qualified could not reasonably be expected to have a MAE.
 
4.2 General Partner. 
 
AEC is the sole General Partner of Argosy.
 
4.3 Partnership Interest. 
 
AEC owns, beneficially and of record, solely the general partnership interest in
Argosy. AEC’s general partnership interest equals 0.7143% of the total equity of
Argosy. Other than the Lien in favor of Aviva, which shall be released
contemporaneously with the Closing, the general partnership interest is free and
clear of all Liens. AEC is not a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of any of the partnership
interest of Argosy. AEC is not a party to any option, warrant, right, contract,
call, put or other agreement or commitment providing for the disposition or
acquisition of the general partnership interest. Except for such general
partnership interest, AEC does not own, or have any contract to acquire, any
other securities of any Person or any direct or indirect equity or ownership
interest in any other business.
 

30

--------------------------------------------------------------------------------





 
4.4 Directors; Officers.
 
The names of all directors and officers of AEC on the date hereof, and such
persons’ positions with AEC, are listed in Schedule 4.4 of the Disclosure
Schedules.
 
4.5 Authority; No Conflict.
 
(a) The Operative Agreements to which AEC is a party constitute legal, valid and
binding obligations of AEC, enforceable against AEC in accordance with their
terms, except as limited by (i) bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general application affecting the rights
and remedies of creditors, and (ii) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).
 
(b) Except as set forth in Schedule 4.5(b) of the Disclosure Schedules, the
consummation or performance of any of the Contemplated Transactions shall not,
directly or indirectly (with or without notice or lapse of time):
 
(i) contravene, conflict with, or result in a violation of (A) any provision of
the certificate of incorporation or bylaws of AEC, or (B) any resolution adopted
by the board of directors of AEC; or
 
(ii) contravene, conflict with, or result in a violation of, or give any
Governmental Body the right to challenge any of the Contemplated Transactions or
to exercise any remedy or obtain any relief under any Legal Requirement or any
Order to which AEC may be subject, other than such contraventions, conflicts or
violations as would occur solely as a result of the identity or the legal or
regulatory status of GTEI or any of its affiliates.
 
(c) Except as set forth in Schedule 4.5(c) of the Disclosure Schedules, AEC is
not, and shall not be, required to give any notice to or obtain any Consent from
any Person in connection with the execution and delivery of any of the Operative
Agreements to which it is a party or the consummation or performance of any of
the Contemplated Transactions.
 
4.6 Capitalization.
 
The authorized capital of AEC consists of 1,000 shares of common stock, par
value $0.001 per share (the “AEC Stock”), of which 1,000 shares are issued and
outstanding as of the date of this Agreement. Such outstanding shares of AEC
Stock constitute all of the authorized and outstanding capital securities of
AEC, all of which are owned beneficially and of record by Crosby. The
outstanding shares of AEC Stock are duly authorized, validly issued, fully paid
and nonassessable. The outstanding shares of AEC Stock have not been issued in
violation of any preemptive rights or similar rights.
 

31

--------------------------------------------------------------------------------





 
4.7 Business. 
 
AEC has only one asset (real, personal or mixed), its general partnership
interest in Argosy. AEC has no employees. AEC has no liabilities and/or
executory contracts, independent of its capacity as General Partner of Argosy.
 
4.8 Taxes.
 
(a) All Tax Returns required to be filed by AEC have been accurately prepared in
all respects and timely filed and all Taxes for which AEC may be held liable,
have been paid or accrued within the prescribed period or any extension thereof.
All Taxes required to be withheld by AEC, including but not limited to, Taxes
arising as a result of payments to employees of AEC, have been collected or
withheld, and have either been paid to the respective Government Bodies, set
aside in accounts for such purpose, or accrued, reserved against, and entered
upon the books and records of AEC.
 
(b) (i) No federal, state, local or foreign audits or other administrative
proceedings or court proceedings are presently pending with regard to any Taxes
or Tax Returns of AEC, and AEC has not received a written notice of any pending
or proposed claims, audits or proceedings with respect to Taxes, (ii) AEC has
not received any written notice of deficiency or assessment from any
Governmental Body for any amount of Tax that has not been fully settled or
satisfied, and (iii) no claim has been made in writing by any Governmental
Bodies in a jurisdiction where AEC does not file Tax Returns that it is, or may
be, subject to taxation by that jurisdiction.
 
(c) There are no Tax liens upon any property or equity securities of AEC, except
for Liens for current Taxes not yet due and payable.
 
(d) At all times during its existence, AEC has been a “C Corporation” for United
States federal income tax purposes.
 
(e) Neither AEC nor anyone on behalf of AEC has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to any Tax assessment or deficiency.
 
(f) Set forth in Schedule 4.8 of the Disclosure Schedules are Argosy’s federal
employer identification number and any Tax or employer identification number
used in any state or foreign jurisdiction by AEC.
 
(g) AEC has disclosed on its United States federal income tax returns all
positions taken therein that could give rise to a substantial understatement of
federal income Tax within the meaning of Code section 6662.
 
(h) AEC has made available to GTEI correct and complete copies of all federal
income Tax Returns of or which include AEC, and any examination reports, and
statements of deficiencies assessed against or agreed to by AEC since January 1,
2003.
 

32

--------------------------------------------------------------------------------





 
4.9 Compliance with Legal Requirements; Governmental Authorizations.
 
AEC is, and at all times since January 1, 2003 has been, in material compliance
with each Legal Requirement that is or was applicable to it or to the conduct or
operation of its business or the ownership or use of any of its assets. AEC has
not received, at any time since January 1, 2001, any notice or other
communication (whether oral or written) from any Governmental Body regarding (i)
any actual, alleged, possible, or potential violation of, or failure to comply
with, any Legal Requirement, or (ii) any actual, alleged, possible, or potential
obligation on the part of AEC to undertake, or to bear all or any portion of the
cost of, any remedial action of any nature, in each case the failure of which to
satisfy or meet could reasonably be expected to result in a MAE, nor is AEC
aware of any information which might form the Basis of any such claims.
 
4.10 Legal Proceedings; Orders.
 
Except as set forth in Schedule 4.10 of the Disclosure Schedules, there is no
pending Proceeding:
 
(a) that has been commenced by or against AEC or that otherwise relates to or
may affect the business of, or any of the assets owned or used by, AEC;
 
(b) to Crosby’s Knowledge (i) no such Proceeding has been threatened, and (ii)
no event has occurred or circumstance exists that may give rise to or serve as a
Basis for the commencement of any such Proceeding, except as set forth in
Schedule 4.10.
 
4.11 No Undisclosed Liabilities.
 
AEC has no liabilities or obligations of any nature, except as the general
partner of Argosy.
 
4.12 No AEC Debt.
 
AEC has no outstanding debt and, between the date of this Agreement and the
Closing, has no intention to incur any debt.
 
4.13 Brokers or Finders.
 
Except as set forth in Schedule 4.13 of the Disclosure Schedules, AEC and its
representatives have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with the Operative Agreements and the Contemplated
Transactions.
 

33

--------------------------------------------------------------------------------





 
4.14 Transactions with Affiliates.
 
Except as set forth in Schedule 4.14 of the Disclosure Schedules, there are no
material contracts in effect on the date hereof or which will become effective
or remain in effect after the Closing Date between AEC and Argosy on the one
hand and Crosby or any of its affiliates (each such Person, other than AEC,
being referred to herein as a “Related Party” for the purposes of this Section
4.16) on the other. Except as set forth in Schedule 4.14 of the Disclosure
Schedules, no Related Party owns or has owned (of record or as a beneficial
owner) an interest in a Person that has (a) had business dealings or a direct or
indirect financial interest in any transaction with AEC, other than business
dealings or transactions conducted in the Ordinary Course of Business at
substantially prevailing market prices and on substantially prevailing market
terms or (b) engaged in a business competing with AEC with respect to any line
of the products or services of AEC in any market presently served by AEC, except
for the ownership of less than 2% of the outstanding capital stock of any such
competing business that is publicly traded on any recognized exchange or in the
over the counter market. Except (i) as is set forth in Schedule 4.14 of the
Disclosure Schedules, (ii) with respect to any claims or rights under the
Operative Agreements and (iii) with respect to any indemnity rights under
Argosy’s Third Amended and Restated Agreement of Limited Partnership, as
amended, and as in effect on the date hereof, none of Crosby, its members, Leon
J. Backes or Robert J. Schumacher has any claims or rights, directly or
indirectly, against AEC.
 
4.15 Disclosure.
 
No representation or warranty regarding AEC contained in the Operative
Agreements, and no statement contained in the Disclosure Schedules or in any
certificate, list or other writing furnished to GTEI pursuant to any provision
of the Operative Agreements contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements herein
or therein, in the light of the circumstances under which they were made, not
misleading.
 
ARTICLE V
Representations and Warranties Regarding Crosby
 
As a material inducement to purchase the Argosy Interests and consummate the
Contemplated Transactions, Crosby represents and warrants to GTEI, with respect
to Crosby only, as follows:
 
5.1 Organization and Good Standing.
 
Crosby is a limited liability company duly organized, validly existing, and in
good standing under the laws of the State of Texas.
 
5.2 Authority; No Conflict.
 
(a) Crosby has the right, power, authority, and capacity to execute and deliver
the Operative Agreements to which it is a party and to perform its obligations
under the Operative Agreements to which it is a party. The Operative Agreements
to which it is a party constitute legal, valid, and binding obligations of
Crosby, enforceable against Crosby in accordance with their terms, except as
limited by (i) bankruptcy, insolvency, reorganization, moratorium and other
similar laws of general application affecting the rights and remedies of
creditors and (ii) general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).
 

34

--------------------------------------------------------------------------------





 
(b) Except as set forth in Schedule 5.2(b) of the Disclosure Schedules, Crosby
is not and will not be required to give any notice to or obtain any Consent from
any Person in connection with the execution and delivery of the Operative
Agreements to which it is a party or the consummation or performance of any of
the Contemplated Transactions. 
 
(c) Neither the execution and delivery of the Operative Agreements to which it
is a party nor the consummation or performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time):
 
(i) contravene, conflict with, or result in a violation of (A) any provision of
any governing document of Crosby, or (B) any resolution adopted by the governing
body or security holders of Crosby;
 
(ii) contravene, conflict with, or result in a violation of, or give any
Governmental Body the right to challenge, any of the Contemplated Transactions
or to exercise any remedy or obtain any relief under any Legal Requirement or
any Order to which Crosby, or any of its assets, may be subject, other than such
contraventions, conflicts or violations as would occur solely as a result of the
identity or the legal or regulatory status of GTEI or any of its affiliates
(determined without regard to GTEI’s ownership of the Argosy Interests); or
 
(iii) result in the imposition or creation of a Lien upon or with respect to the
Argosy Interests sold hereunder by Crosby or the assets of Argosy.
 
5.3 Argosy Interests.
 
Except as set forth on Schedule 5.3 of the Disclosure Schedules, Crosby owns,
beneficially and of record, the Argosy Interests, free and clear of all Liens.
Except as set forth in Schedule 5.3 of the Disclosure Schedules, Crosby is not a
party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of Argosy. Crosby is not a party to
any option, warrant, right, contract, call, put or other agreement or commitment
providing for the disposition or acquisition of the Argosy Interests (other than
this Agreement). 
 
5.4 Legal Proceedings.
 
Except as set forth in Schedule 5.4 of the Disclosure Schedules, there is no
pending Proceeding (or to Crosby’s Knowledge, threatened Proceeding) that
challenges, or that may have the effect of preventing, delaying, making illegal,
or otherwise interfering with, any of the Contemplated Transactions.
 
5.5 Brokers or Finders. 
 
Except as set forth in Schedule 5.5 of the Disclosure Schedules, Crosby and its
agents have incurred no obligation or liability, contingent or otherwise, for
brokerage or finders’ fees or agents’ commissions or other similar payment in
connection with the Operative Agreements and the Contemplated Transactions.
 

35

--------------------------------------------------------------------------------





 
5.6 Investment Representations. 
 
(a) Crosby has been advised by GTEI that and acknowledges that the Restricted
Stock to be acquired by Crosby pursuant to this Agreement will not be registered
under the U.S. Securities Act of 1933, as amended (the “Securities Act”) and the
issuance to Crosby of such stock is being made on the basis of an exemption
afforded under the Securities Act and GTEI’s reliance on such statutory
exemption is based in part on the representations made herein by Crosby.
 
(b) Crosby is either an “accredited investor”, as defined in Rule 501 of
Regulation D promulgated under the Securities Act (“Reg. D”) or has been advised
by a “purchaser representative” (as defined in Reg. D) in connection with GTEI’s
issuance of shares of Restricted Stock to be received by Crosby pursuant to this
Agreement. Crosby, or if it is not an accredited investor, as advised by its
purchaser representative, has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of an
investment in the Restricted Stock, and is able to bear the economic risk of
such investment.
 
(c) Crosby or if it is not an accredited investor, its purchaser representative,
is familiar with the condition, financial or otherwise, of GTEI and its affairs
as it has deemed necessary to evaluate the merits and risks of becoming a
stockholder of GTEI and acknowledges that GTEI has offered to make available and
has, when requested, made available, such additional information that would be
provided in a registration statement under the Securities Act and granted access
to such reasonable additional information necessary to verify the accuracy of
all information furnished.
 
(d) Crosby, as advised by legal counsel as deemed necessary, (i) is familiar
with the nature of the limitations imposed by the Securities Act, and the rules
and regulations promulgated thereunder, on the transfer of the Restricted Stock,
(ii) understands that the Restricted Stock must be held indefinitely unless a
disposition thereof is registered under the Securities Act, or in the opinion of
counsel to Crosby (reasonably acceptable to GTEI) in form and substance
satisfactory to GTEI’s counsel (a signed copy of which opinion shall have been
delivered to GTEI prior to the disposition of any shares of Restricted Stock),
is exempt from registration under the Securities Act, including a disposition in
accordance with all the requirements and limitations of Rule 144 promulgated
under the Securities Act, and complies with other applicable federal and state
securities laws;
 
(e) Crosby will acquire the Restricted Stock for its own account, for investment
and not with a view to the distribution or resale thereof within the meaning of
the Securities Act, nor with any present intention of selling or distributing
the same; provided, that Crosby may distribute the Restricted Stock to its
members in accordance with the Registration Rights Agreement.
 
(f) Crosby is a resident of the state of Texas.
 
(g) Crosby will not transfer any shares of Restricted Stock except in compliance
with the terms and provisions of this Section 5.6 and with the provisions of the
Registration Rights Agreement.
 

36

--------------------------------------------------------------------------------





 
(h) Crosby agrees that each certificate to be received by it representing shares
of Restricted Stock will bear the following legends:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED. THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS.
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A REGISTRATION RIGHTS AGREEMENT AMONG GRAN TIERRA ENERGY
INC. AND ITS STOCKHOLDERS. A COPY OF SUCH STOCKHOLDERS AGREEMENT CAN BE OBTAINED
FROM GRAN TIERRA ENERGY INC. AT ITS EXECUTIVE OFFICES.”
 
(i) In addition to marking the certificates with the above legends, Crosby
agrees that GTEI is authorized to notify its transfer agent of the status of the
shares of Restricted Stock and to take such action, including stop transfer
instructions, as GTEI in its sole discretion may deem necessary or proper to
prevent the violation of the Security Act or other securities laws and to assure
compliance with the terms of this Agreement; provided, however, that GTEI shall
not make any such authorization or take such action with respect to shares of
Restricted Stock issued to Crosby which is materially inconsistent with the
manner it is treating restricted stock of other Persons.
 
5.7 Non-Foreign Person. 
 
Crosby is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those items are defined in the Code and Treasury
Regulations).
 
5.8 No Knowledge of Claims. 
 
To Crosby’s Knowledge, there is no agreement, indebtedness, obligation or claim
of any nature or kind whatsoever that it or any of its members, officers,
directors, affiliates or agents has, or of which there is a Basis to have,
against Argosy, AEC, GTEI or their respective successors, assigns, officers,
directors, agents, employees, affiliates and subsidiaries, past and present,
except such rights or claims as are contemplated by this Agreement or any other
Operative Agreement, or any indemnity rights under Argosy’s Third Amended and
Restated Agreement of Limited Partnership, as amended and as in effect on the
date hereof, which will survive the Closing.
 

37

--------------------------------------------------------------------------------





 
ARTICLE VI
Representations and Warranties of GTEI
 
As a material inducement to consummate the Contemplated Transactions, Gran
Tierra represents and warrants to Crosby as follows:
 
6.1 Organization and Good Standing.
 
GTEI is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada with full corporate power and authority to
conduct its business as it is now being conducted, and to own or use the
properties and assets that it purports to own or use.
 
6.2 Authority; No Conflict.
 
(a) GTEI has the right, power, authority, and capacity to execute and deliver
the Operative Agreements to which it is a party and to perform its obligations
under the Operative Agreements to which it is a party. The Operative Agreements
to which it is a party constitute legal, valid, and binding obligations of GTEI,
enforceable against GTEI in accordance with its terms, except as limited by (i)
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application affecting the rights and remedies of creditors and (ii)
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).
 
(b) Except as set forth in Schedule 6.2(b) of the Disclosure Schedules, GTEI is
not and will not be required to give any notice to or obtain any Consent from
any Person in connection with the execution and delivery of the Operative
Agreements to which it is a party or the consummation or performance of any of
the Contemplated Transactions.
 
(c) Neither the execution and delivery of the Operative Agreements to which it
is a party nor the consummation or performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time):
 
(i) contravene, conflict with, or result in a violation of (A) any provision of
any governing document of GTEI, or (B) any resolution adopted by the governing
body or security holders of GTEI; or
 
(ii) contravene, conflict with, or result in a violation of, or give any
Governmental Body the right to challenge any of the Contemplated Transactions or
to exercise any remedy or obtain any relief under any Legal Requirement or any
Order to which GTEI, or any of its assets, may be subject, other than such
contraventions, conflicts or violations as would occur solely as a result of the
identity or the legal or regulatory status of Crosby.
 
6.3 Legal Proceedings; Orders.
 
(a) There is no pending Proceeding (i) that has been commenced by or against
GTEI or that otherwise relates to or may affect the business of, or any of the
assets owned or used by, GTEI, or (ii) that challenges, or that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with,
any of the Contemplated Transactions.
 

38

--------------------------------------------------------------------------------





 
(b) To GTEI’s knowledge, (i) no such Proceeding has been threatened, and (ii) no
event has occurred or circumstance exists that may give rise to or serve as a
Basis for the commencement of any such Proceeding.
 
6.4 Brokers or Finders. 
 
Except as set forth in Schedule 6.4 of the Disclosure Schedules, GTEI and its
agents have incurred no obligation or liability, contingent or otherwise, for
brokerage or finders’ fees or agents’ commissions or other similar payment in
connection with the Operative Agreements to which it is a party and the
Contemplated Transactions.
 
6.5 Capital Stock. 
 
The authorized capital stock of GTEI consists of 80,000,001 shares of common
stock, par value $0.001 per share, of which, as of the date of this Agreement,
44,547,612 shares are issued and outstanding. Such outstanding shares of common
stock are, and the shares of Restricted Stock to be issued pursuant to this
Agreement will be, validly issued, fully paid and nonassessable and not subject
to preemptive rights. Except for this Agreement, and except as is set forth in
Schedule 6.5 of the Disclosure Schedules, there are no warrants, rights,
options, other equity or debt securities convertible into the capital stock of
GTEI, or other agreements to which GTEI is a party or by which it is bound
obligating GTEI to issue, deliver or sell, or cause to be issued, delivered or
sold, additional shares of capital stock of GTEI.
 
6.6 Colombian Nexus. 
 
GTEI has not ever had, and currently has no employees based in, or living in,
the country of Colombia. GTEI has not ever had, and currently has no registered
branch in the country of Colombia. GTEI has not ever had, and currently has no
office, whether owned or leased, in the country of Colombia. GTEI has not ever
had, and currently has no agreements to explore or produce Hydrocarbons in
Colombia.
 
6.7 Reports and Financial Statements. 
 
(i) GTEI has filed all required reports, schedules, forms, statements and other
documents required to be filed by it with the SEC with respect to periods
commencing on and after November 1, 2005 (collectively, including all exhibits
thereto, the “Company SEC Reports”). None of the Company SEC Reports, as of
their respective dates (and, if amended or superseded by a filing prior to the
date of this Agreement or of the Closing Date, then on the date of such filing),
contained by any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Each of the financial statements (including the related notes)
included in the Company SEC Reports presents fairly, in all material respects,
the consolidated financial position and consolidated results of operations and
cash flows of GTEI and its Subsidiaries as of the respective dates or for the
respective periods set forth therein, all in conformity with U.S. GAAP except as
otherwise noted therein, and subject, in the case of the unaudited interim
financial statements, to the absence of complete notes and normal year-end
adjustments. All of such Company SEC Reports, as of their respective dates (and
as of the date of any amendment to the respective Company SEC Report), complied
as to form in all material respects with the applicable requirements of the
Securities Act and the Exchange Act and the rules and regulations promulgated
thereunder.
 

39

--------------------------------------------------------------------------------





 
(ii) Except as set forth in the Company SEC Reports filed prior to the date of
this Agreement, and except for liabilities and obligations incurred in the
ordinary course of business since December 31, 2005, GTEI does not have any
liabilities or obligations of any nature required by GAAP to be set forth on a
consolidated balance sheet of the Company which would be reasonably expected to
have an MAE on GTEI.
 
6.8 No Actual Knowledge of Breaches.
 
GTEI has no actual knowledge that any of the representations or warranties made
by Crosby as of the date hereof and as of Closing are untrue, incomplete or
inaccurate, or that Crosby has breached any of its covenants or agreements
herein to be performed on or prior to Closing.
 
6.9 GTEI Investment Representations and Warranties.
 
(a) GTEI has been advised by Crosby that and acknowledges that the Argosy
Interests to be acquired by GTEI pursuant to this Agreement are not and will not
be registered under the Securities Act and the sale of such Argosy Interests is
being made on the basis of an exemption afforded under the Securities Act and
Crosby’s reliance on such exemption is based in part on the representations made
herein by GTEI.
 
(b) GTEI is an “accredited investor”, as defined in Rule 501 of Reg. D. GTEI has
such knowledge and experience in financial and business matters, including with
respect to the oil and gas industry, that it is capable of evaluating the merits
and risks of an investment in the Argosy Interests, and is able to bear the
economic risk of such investment.
 
(c) GTEI is familiar with the condition, financial or otherwise, of AEC, Argosy
and their respective affairs as it has deemed necessary to evaluate the merits
and risks of becoming owners of the Argosy Interests, and acknowledges that
Crosby has offered to make available and has, when requested, made available,
such additional information requested by GTEI and granted access to such
reasonable additional information necessary to verify the accuracy of all
information furnished.
 
(d) GTEI, as advised by legal counsel as deemed necessary, (i) is familiar with
the nature of the limitations imposed by the Securities Act, and the rules and
regulations promulgated thereunder, on the transfer of the Argosy Interests,
(ii) understands that the Argosy Interests must be held indefinitely unless a
disposition thereof is registered under the Securities Act, or is exempt from
registration under the Securities Act, and complies with other applicable
federal and state securities laws;
 

40

--------------------------------------------------------------------------------





 
(e) GTEI will acquire the Argosy Interests for its own account, for investment
and not with a view to the distribution or resale thereof within the meaning of
the Securities Act, nor with any present intention of selling or distributing
the same.
 
(f) GTEI is a resident of the state of Nevada.
 
(g) GTEI agrees that any certificate to be received by it representing any of
the Argosy Interests will bear the following legends:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED. THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS.”
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A COLOMBIAN PARTICIPATION AGREEMENT. A COPY OF SUCH
COLOMBIAN PARTICIPATION AGREEMENT CAN BE OBTAINED FROM GRAN TIERRA ENERGY INC.
AT ITS EXECUTIVE OFFICES.”
 
ARTICLE VII
Covenants of Crosby
 
7.1 Access and Investigation.
 
Between the date of this Agreement and the Closing Date Crosby shall cause
Argosy and AEC to, (a) afford GTEI, its counsel, accountants, financial
advisors, other authorized representatives and prospective lenders and their
representatives (collectively, “GTEI’s Advisors”) with reasonable access, upon
reasonable prior notice and during normal business hours to Argosy’s and AEC’s
personnel, customers, vendors, properties, contracts, books and records, and
other documents and data, (b) furnish GTEI and GTEI’s Advisors with copies of
all such contracts, books and records, and other existing documents and data as
GTEI may reasonably request, and (c) furnish GTEI and GTEI’s Advisors with such
additional financial, operating, and other data and information as GTEI may
reasonably request; provided that neither GTEI nor GTEI’s Advisors shall contact
any customer or vendor without the prior written approval of Crosby, which shall
not be unreasonably withheld, conditioned or delayed. No investigation conducted
pursuant to this Section 7.1 shall affect or be deemed to modify or limit any
representation or warranty made in any Operative Agreement.
 
7.2 Operation of the Business of Argosy.
 
Unless otherwise agreed in writing by GTEI, which approval shall not be
unreasonably withheld, between the date of this Agreement and the Closing Date,
Crosby shall cause Argosy to:
 
(a) conduct the business of Argosy only in the Ordinary Course of Business;
 

41

--------------------------------------------------------------------------------





 
(b) use reasonable efforts to preserve intact the current business organization
of Argosy, keep available the services of the current officers, employees, and
agents of Argosy, and maintain the relations and goodwill with suppliers,
customers, landlords, licensors, lessors, creditors, employees, agents, and
others having business relationships with Argosy;
 
(c) have in effect and maintain at all times insurance of the kinds, in the
amounts and with the insurers as is presently in effect;
 
(d) keep in working condition and good order and repair all of the assets and
other properties of Argosy;
 
(e) deliver to GTEI, as soon as practical after they become available, monthly
unaudited balance sheets and statements of income and cash flow of Argosy for
any month ending after the date hereof, which are consistent with the books and
records and fairly present, in all material respects, the financial position and
results of operation and cash flow of Argosy at the respective dates of and for
the periods referred to therein in accordance with GAAP, subject to normal
recurring year-end adjustments (the effect of which shall not, individually or
in the aggregate, be materially adverse to Argosy) and the absence of notes
(that, if presented, would not differ materially from those included in the
Audited Financial Statements); and
 
(f) otherwise report periodically to GTEI concerning the status of the business,
operations, and finances of Argosy.
 
7.3 Negative Covenants.
 
Except as otherwise expressly permitted by this Agreement, between the date of
this Agreement and the Closing Date, Crosby shall cause Argosy not to, without
the prior written consent of GTEI, which consent shall not be unreasonably
withheld,
 
(a) take any affirmative action that could reasonably be likely to result in a
material adverse change in the business, operations, properties, assets, or
condition of Argosy; provided, however, neither (i) any matters concerning the
drilling of the POPA #1 well nor (ii) the failure of the POPA Prospect Area to
become a commercial field, shall constitute a material adverse change in the
financial condition, business operations, liabilities or assets of Argosy, nor
shall such failure constitute an event or circumstance that may result in a
material adverse change;
 
(b) grant any option, warrant or right to purchase Argosy Interests or other
securities of Argosy; issue any security convertible into such Argosy Interests
or other securities (other than Argosy Interests held by employees of Argosy
upon the termination of their employment); purchase, redeem, retire, or, except
for the Partner Distributions permitted under Section 1.6 of this Agreement,
otherwise acquire any Argosy Interests or other securities; or declare or pay
any dividend or other distribution or payment in respect of such Argosy
Interests or other securities;
 
(c) amend the governing documents of Argosy;
 
(d) increase any bonuses, salaries, or other compensation to any director,
officer, or employee (earning more than $75,000 per year) or enter into any
employment, severance, or similar Contract with any director, officer, or
employee;
 

42

--------------------------------------------------------------------------------





 
(e) adopt, amend, or increase the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any employees of Argosy, except as
required by law;
 
(f) enter into, modify, terminate, or permit to lapse (except for lapses in
accordance with its terms) (i) any license, distributorship, dealer, sales
representative, joint venture, credit, or similar agreement, or (ii) any
Contract or transaction involving a total remaining commitment by or to Argosy
of at least $250,000;
 
(g) sell (other than sales of inventory in the Ordinary Course of Business),
lease, or otherwise dispose of any asset or property of Argosy resulting in
proceeds to Argosy of at least $250,000, or mortgage, pledge, or impose any Lien
or otherwise encumber any asset or property of Argosy (other than Permitted
Liens), except for the sale or other disposition of any asset or property
required to be disposed by Crosby prior to the Closing pursuant to Section 6.6;
 
(h) cancel or waive any claims or rights with a value to Argosy in excess of
$100,000;
 
(i) materially change the accounting methods used by Argosy;
 
(j) acquire (including without limitation by merger, consolidation or
acquisition of stock or assets) any interest in any Person or any assets or any
division thereof;
 
(k) enter into any new line of business;
 
(l) incur any additional Argosy Debt other than the currently-existing letters
of credit, set forth on Schedule 3.32 of the Disclosure Schedules, issued for
the benefit of ANH, and the issuance of letters of credit for the benefit of ANH
for the Primavera and Mecaya Oil and Gas Contracts;
 
(m) (i) pre-pay any long-term debt, (ii) pay, discharge or satisfy any claims,
liabilities or obligations (absolute, accrued, contingent or otherwise), except
in the Ordinary Course of Business and in accordance with their terms, (iii)
accelerate or delay collection of notes or accounts receivable in advance of or
beyond their regular due dates or the dates when the same would have been
collected in the Ordinary Course of Business, (iv) delay or accelerate payment
of any account payable in advance of its due date or the date such liability
would have been paid in the Ordinary Course of Business, (v) factor, discount or
otherwise accept less than full payment with regard to its accounts receivable
or other amounts due or (vi) vary Argosy’s inventory practices in any respect
from Argosy’s past practices;
 
(n) waive, release, assign, settle or compromise any claims or any litigation or
arbitration, except for claims or litigation or arbitration involving only
monetary damages that are not in excess of $100,000;
 
(o) make or change any Tax election, file any amended Tax Return, settle any Tax
claim or assessment relating to Argosy, surrender any right to claim a refund of
Taxes, consent to any extension or waiver of the limitation period applicable to
any Tax claim or take any other similar action relating to the filing of any Tax
Return or the payment of any Tax;
 

43

--------------------------------------------------------------------------------





 
(p) implement any employee layoff or termination or plant or facility closing or
partial closing that could trigger the applicable provisions of any foreign,
state or local Legal Requirements with respect to a layoff or termination of
employment of employees or the closure or partial closure of plants and
facilities;
 
(q) other than in the Ordinary Course of Business and without prior written
notice to GTEI, make or incur any capital expenditure or series of related
capital expenditures which individually or in the aggregate exceeds $250,000;
 
(r) pay, loan or advance any amount to, or sell, transfer or lease any of its
assets to, or enter any Contract with Crosby or its affiliates (other than as
contemplated by Schedule 7.3(r) of the Disclosure Schedules);
 
(s) take any action or fail to take any action that causes or results in any of
the representations or warranties to be untrue at any time after the date hereof
through the Closing Date; or
 
(t) agree, whether orally or in writing, to do any of the foregoing.
 
7.4 Notification.
 
Between the date of this Agreement and the Closing Date, Crosby shall promptly
notify GTEI in writing if Crosby, AEC or Argosy becomes aware of any fact or
condition that causes or constitutes a breach of any of Crosby’ representations
and warranties as of the date of this Agreement, or if Crosby, AEC or Argosy
becomes aware of the occurrence after the date of this Agreement of any fact or
condition that would (except as expressly contemplated by this Agreement) cause
or constitute a breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition. During the same period, Crosby shall promptly notify
GTEI of the occurrence of any breach of any covenant of Crosby in this Article
VI or Article VIII or of the occurrence of any event that shall make the
satisfaction of the conditions in Article IX impossible or unlikely. The
delivery of any notice pursuant to this Section 6.4 shall not cure any breach or
otherwise limit or affect the remedies available hereunder to the party
receiving such notice.
 
7.5 No Negotiation.
 
(a) Until such time, if any, as this Agreement is terminated pursuant to Article
XII, Crosby shall not, and shall cause Argosy and AEC and each of their
representatives not to, directly or indirectly solicit, initiate, or encourage
any inquiries or proposals from, discuss or negotiate with, agree to or enter
into any contract with, provide any non-public information to, or consider the
merits of any unsolicited inquiries or proposals from, any Person (other than
GTEI) relating to any transaction involving the sale of the business or the
assets (other than sales of inventory in the Ordinary Course of Business) of
Argosy and AEC, or any of the voting or economic equity interests of Argosy, or
any merger, consolidation, business combination, or similar transaction
involving Argosy and AEC (a “Competing Proposed Transaction”). Crosby shall
request (or if it has the contractual right to do so, demand) the return of all
documents, analysis, financial statements, projections, descriptions and other
data and information previously furnished to third parties in connection with
efforts to sell Argosy and AEC. In addition to the foregoing, if Argosy, AEC or
Crosby receives prior to the earlier of the Closing Date or the termination
under Article XII any offer or proposal (formal or informal, oral, written or
otherwise) relating to, or any inquiry or contact from any Person with respect
to, a Competing Proposed Transaction, Crosby shall immediately notify GTEI
thereof and provide GTEI with the details thereof, including the identity of the
Person or Persons making such offer or proposal, and will keep GTEI fully
informed on a current basis of the status and details of any such offer or
proposal and of any modifications to the terms thereof; provided, however, that
this provision shall not in any way be deemed to limit the obligations of
Crosby.
 

44

--------------------------------------------------------------------------------





 
(b) Each of Crosby and GTEI acknowledge that this Section 7.5 was a significant
inducement for GTEI to enter into this Agreement and the absence of such
provision would have resulted in either a material reduction in the Purchase
Price to be paid or a failure to induce GTEI to enter into this Agreement.
 
7.6 Related Party Obligations.
 
Except as provided in Schedule 7.6 of the Disclosure Schedules, Crosby shall, on
or prior to the Closing Date, pay, settle or cancel any payables, receivables,
accounts, indebtedness or other liabilities between it or any of its affiliates
other than Argosy (collectively, “Post-closing Affiliates”), on the one hand,
and Argosy, on the other hand. Except as provided in Schedule 7.6 or expressly
provided in any agreement entered into after the Closing Date, effective
immediately after the Closing, all such intercompany payables, receivables,
accounts, indebtedness or other liabilities owing from Crosby or any
Post-closing Affiliate to Argosy or owing from Argosy to Crosby or any
Post-closing Affiliate will be automatically canceled. Any holder of a note or
other evidence of indebtedness for borrowed money deemed settled pursuant to
this Section 7.6 will surrender such note or other evidence of indebtedness to
the obligor thereon. Except as provided in Schedule 7.6, the Purchase Price
shall not increase as a result of any such payment, cancellation or settlement.
Notwithstanding the foregoing, nothing in this Section 7.6 shall affect or
impair (i) the rights of Crosby or any Post-Closing Affiliate under any
Operative Agreement, and (ii) the indemnity rights of Crosby or any Post-Closing
Affiliate under Argosy’s Third Amended and Restated Agreement of Limited
Partnership, as amended, and as in effect on the date hereof.
 
7.7 Covenant Not To Compete; Non-Solicitation.
 
(a) Crosby agrees that for a period from and after the Closing Date through
December 31, 2007 (the “Non-Compete Period”), Crosby will not directly or
indirectly engage in, carry on, be employed by, be a consultant or independent
contractor to, or have any financial interest in a business competing against
Argosy in any geographic area set forth on Exhibit 7.7 (the “Non-Compete
Territory”); provided, however, that nothing herein shall prohibit Crosby from
being a passive owner of not more than 2% of the outstanding stock of any class
of any corporation that engages in such business, so long as (i) Crosby has no
active participation in the business of such corporation, and (ii) such stock is
traded on a recognized stock market or on NASDAQ.
 
(b) During the period from and after the Closing Date through December 31, 2010
(the “Non-Solicit Period”), Crosby shall not directly or indirectly (i) induce
or attempt to induce any employee of GTEI or Argosy to leave the employ of GTEI
or Argosy, or in any way interfere with the relationship between GTEI or Argosy
and any employee thereof, or (ii) hire any of the key management employees of
Argosy.
 

45

--------------------------------------------------------------------------------





 
(c) During the Non-Solicit Period, Crosby shall not directly or indirectly
employ, assist in employing or otherwise associate in business with any present,
former or future employee of Argosy, now or subsequently existing.
 
(d) During the Non-Compete Period, Crosby shall not directly or indirectly
induce any customer, supplier or any other party with whom Argosy does business
to refuse to do business with or otherwise modify its relationship with Argosy.
 
(e) Crosby acknowledges that the length of time and geographic restriction
pertaining to all prohibitions in this Section 7.7 are reasonable and necessary
for the legitimate protection of GTEI’s interests.
 
(f) Without limiting the remedies available, the parties agree that damages at
law would be an insufficient remedy in the event of breach of this Section 7.7
and that the injured party should be entitled to injunctive relief or other
equitable remedies in the event of any such breach.
 
(g) If any of the provisions of this Section 7.7 are held to be unenforceable in
any jurisdiction, then, as to such jurisdiction, such provision shall be
ineffective to the extent of its unenforceability in such jurisdiction, without
affecting the remaining provisions of this Section 7.7 in such jurisdiction, or
affecting in any other jurisdiction the validity or enforceability of such
provision or of this Section 7.7, and such unenforceable provision shall be
deemed to automatically be revised and “blue-penciled” in such jurisdiction to
the maximum extent of enforceability.
 
(h) In the event Crosby violates any legally enforceable provision of this
Section 7.7, the time period of the restrictions contained in this Section 7.7
will be tolled from the date of the violation until the violation ceases.
 
ARTICLE VIII
Covenants of GTEI
 
8.1 Notification.
 
Between the date of this Agreement and the Closing Date, GTEI shall promptly
notify Crosby in writing if GTEI becomes aware of any fact or condition that
causes or constitutes a breach of any of GTEI’s representations and warranties
as of the date of this Agreement, or if GTEI becomes aware of the occurrence
after the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition. During the
same period, GTEI shall promptly notify Crosby of the occurrence of any breach
of any covenant of GTEI in this Article VIII or Article IX or of the occurrence
of any event that shall make the satisfaction of the conditions in Article X
impossible or unlikely. The delivery of any notice pursuant to this Section 8.1
shall not cure any breach or otherwise limit or affect the remedies available
hereunder to the party receiving such notice.
 

46

--------------------------------------------------------------------------------





 
8.2 Activities in Colombia.
 
Between the date of this Agreement and the Closing Date, neither GTEI nor any of
its affiliates, agents, employees or representatives shall take any actions in
Colombia, including without limitation contacting any Colombian Governmental
Authority, without Crosby’s prior written consent, which may be withheld in
Crosby’s sole discretion.
 
ARTICLE IX
Covenants of the Parties
 
9.1 Required Approval.
 
Subject to Section 13.1, each of the parties will use commercially reasonable
efforts, in good faith, to take, or cause to be taken, or do, or cause to be
done, all things necessary, proper or advisable to satisfy all conditions to the
obligations of the parties under this Agreement over which it has control or
influence and to cause the Contemplated Transactions to be consummated on or
prior to the Closing Date in accordance with the terms hereof, including without
limitation by using commercially reasonable efforts to: (i) obtain any required
consents, approvals or authorizations of any Governmental Body or other third
party, (ii) vigorously contest and resist all actual or threatened lawsuits or
other Proceedings, including without limitation actions and proceedings by or on
behalf of a Governmental Body, challenging this Agreement or the consummation of
the Contemplated Transactions, (iii) vacate, lift, reverse or overturn any
injunction or restraining order or other Order adversely affecting the ability
of the parties to consummate the Contemplated Transactions in accordance with
the terms hereof, and (iv) effect all necessary registrations and filings and
submissions of information required or requested by any Governmental Body with
respect to the transactions contemplated hereby; provided, however that nothing
in this Section 9.1 shall be deemed to create an obligation on GTEI to accept
financing on terms not acceptable to it in its sole discretion. Each of the
parties will cooperate fully with each other party and their respective
officers, directors, employees, agents, counsel and other designees in
connection with using such efforts, satisfying such conditions and causing the
Closing to occur in accordance with the terms hereof.
 
9.2 Litigation Support.
 
In the event and for so long as any party hereto actively is contesting or
defending against any Proceeding from a third party in connection with (i) any
Contemplated Transaction or (ii) any fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction on or prior to the Closing Date involving Argosy,
the other party will cooperate with the contesting or defending party and its
counsel in the contest or defense, make available its personnel, and provide
such testimony and access to its books and records as shall be reasonably
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending party (unless the contesting or defending
party is entitled to indemnification therefor hereunder).
 

47

--------------------------------------------------------------------------------





 
9.3 Further Assurances.
 
After the Closing, the parties hereto agree to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be reasonably necessary or desirable (including obtaining third
party consents) to effectuate the consummation of the Contemplated Transactions.
 
9.4 Press Releases; Public Announcements.
 
Prior to the Closing, no party will issue or cause the publication of any press
release or make any other public announcement with respect to the Operative
Agreements or the Contemplated Transactions without the prior consent of the
other party in writing; provided, however, that nothing herein will prohibit any
party from issuing or causing publication of any such press release or public
announcement to the extent that such party in good faith determines such action
to be required by Legal Requirements, in which event the party making such
determination will use reasonable efforts to allow the other party reasonable
time to comment on such release or announcement in advance of its issuance.
 
9.5 Confidentiality.
 
Between the date of this Agreement and the Closing Date, the parties shall
maintain in confidence, and shall cause their respective directors, officers,
employees, agents, and advisors to maintain in confidence, and not use to the
detriment of another party any written, oral, or other information obtained in
confidence from another party in connection with this Agreement or the
Contemplated Transactions, unless (a) such information is already known to such
party or to others not bound by a duty of confidentiality or such information
becomes publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the Contemplated
Transactions, or (c) the furnishing or use of such information is required by
legal proceedings. Notwithstanding the foregoing, the parties may use such
confidential information in any litigation over the Agreement.
 
ARTICLE X
Conditions Precedent to GTEI’s Obligation to Close
 
GTEI’s obligation to purchase the Argosy Interests and to take the other actions
required to be taken by GTEI at the Closing are subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by GTEI, in whole or in part):
 
10.1 Accuracy of Representations.
 
(a) Crosby’s and Argosy’s representations and warranties in this Agreement to
the extent not qualified by materiality or MAE must have been accurate in all
material respects as of the date of this Agreement, and must be accurate in all
material respects as of the Closing Date as if made on the Closing Date (except
to the extent such representations and warranties relate to an earlier date, in
which case as of such earlier date).
 

48

--------------------------------------------------------------------------------





 
(b) Crosby’s and Argosy’s representations and warranties in this Agreement to
the extent qualified by materiality or MAE must have been accurate in all
respects as of the date of this Agreement, and must be accurate in all respects
as of the Closing Date as if made on the Closing Date (except to the extent such
representations and warranties relate to an earlier date, in which case as of
such earlier date).
 
10.2 Crosby’s Performance.
 
Each of the covenants, agreements and obligations that Crosby is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been duly performed and complied with in all material respects.
 
10.3 Consents.
 
Each of the Consents identified in Schedule 3.4(b), 4.5(c) and 5.2(b) of the
Disclosure Schedules must have been obtained and must be in full force and
effect. All conditions and requirements prescribed in any such Consents shall
have been satisfied. 
 
10.4 Additional Documents.
 
Each of the following documents and instruments must have been delivered to
GTEI:
 
(a) a legal opinion of Glast, Phillips & Murray, P.C., counsel to Crosby, in the
form attached hereto as Exhibit 10.4-1 and a legal opinion of Snell & Wilmer
L.L.P., counsel to Crosby, in the form attached hereto as Exhibit 10.4-2, each
of which shall expressly state that GTEI’s lenders are entitled to rely thereon
as if such opinions were addressed to them;
 
(b) the documents set forth in Section 1.4(a), including without limitation the
Escrow Agreement duly executed by Crosby and the Escrow Agent; and
 
(c) such other documents as GTEI may reasonably request for the purpose of (i)
evidencing the satisfaction of any condition referred to in this Article X, or
(ii) otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.
 
10.5 No Proceedings.
 
Since the date of this Agreement, there must not have been commenced or
threatened against Crosby any Proceeding (a) involving any challenge to, or
seeking material damages or equitable relief in connection with, any of the
Contemplated Transactions, or (b) that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with any of the Contemplated
Transactions, except for Proceedings that arise out of the identity or legal or
regulatory status of GTEI (determined without regard to GTEI’s ownership of the
Argosy Interests).
 

49

--------------------------------------------------------------------------------





 
10.6 No Prohibition.
 
Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), materially contravene, or conflict with, or result in a material
violation of, or cause GTEI to suffer any material adverse consequence under,
(a) any applicable Legal Requirement or Order, or (b) any Legal Requirement or
Order that has been published, introduced, or otherwise proposed by or before
any Governmental Body.
 
10.7 No Material Adverse Change.
 
There shall have been no material adverse change in the assets, condition
(financial or otherwise), results of operations, cash flows or properties, taken
as a whole, of Argosy between the date of this Agreement and the Closing Date.
For the purposes of this Section 10.7, neither (i) any matters concerning
drilling of the POPA #1 well, nor (ii) the failure of the POPA Prospect Area to
become a commercial field, shall constitute a material adverse change in the
financial condition, business operations, liabilities or assets of Argosy, nor
shall such failure constitute an event or circumstance that may result in a
material adverse change
 
10.8 Private Placement Offering.
 
GTEI shall have closed, contemporaneously with or prior to the Closing, a
private placement offering of its securities to accredited investors and/or
incurrence of mezzanine debt, with net proceeds of no less than Forty One
Million Dollars ($41,000,000), upon such terms and for such price per share of
common stock as GTEI shall determine in its sole discretion.
 
ARTICLE XI
Conditions Precedent to Crosby’ Obligations to Close
 
Crosby’ obligations to sell the Argosy Interests and to take the other actions
required to be taken by Crosby at the Closing are subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived by Crosby, in whole or in part):
 
11.1 Accuracy of Representations.
 
(a) Each of GTEI’s representations and warranties in this Agreement to the
extent not qualified by materiality or material adverse effect must have been
accurate in all material respects as of the date of this Agreement, and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date (except to the extent such representations and warranties relate to
an earlier date, in which case as of such earlier date).
 
(b) Each of GTEI’s representations and warranties in this Agreement to the
extent qualified by materiality or material adverse effect must have been
accurate in all respects as of the date of this Agreement, and must be accurate
in all respects as of the Closing Date as if made on the Closing Date (except to
the extent such representations and warranties relate to an earlier date, in
which case as of such earlier date).
 
11.2 GTEI’s Performance.
 
Each of the covenants and obligations that GTEI is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
performed and complied with in all material respects.
 

50

--------------------------------------------------------------------------------





 
11.3 Consents.
 
Each of the Consents identified in Part 4.2(b) of the Disclosure Schedules must
have been obtained and must be in full force and effect. All conditions and
requirements prescribed in any such Consents shall have been satisfied. 
 
11.4 Additional Documents.
 
Each of the following documents and instruments must have been delivered to
Argosy and Crosby:
 
(a) the Purchase Price as provided for in Section 1.2;
 
(b) all deliverables set forth in Section 1.4(b), including without limitation
the Escrow Agreement duly executed by GTEI and the Escrow Agent;
 
(c) all deliverables set forth in Section 1.11; and
 
(d) such documents as Crosby may reasonably request for the purpose of
(i) evidencing the satisfaction of any condition referred to in this Article X,
or (ii) otherwise facilitating the consummation of any of the Contemplated
Transactions.
 
11.5 No Proceedings.
 
Since the date of this Agreement, there must not have been commenced or
threatened against Crosby any Proceeding (a) involving any challenge to, or
seeking damages or other relief in connection with, any of the Contemplated
Transactions, or (b) that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with any of the Contemplated Transactions.
 
11.6 No Prohibition.
 
Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), materially contravene, or conflict with, or result in a material
violation of, or cause any Crosby to suffer any material adverse consequence
under, (a) any applicable Legal Requirement or Order, or (b) any Legal
Requirement or Order that has been published, introduced, or otherwise proposed
by or before any Governmental Body.
 
ARTICLE XII
Termination
 
12.1 [Intentionally Omitted].
 
12.2 Termination.
 
This Agreement and the Contemplated Transactions may be terminated at any time
prior to the Closing:
 

51

--------------------------------------------------------------------------------





 
(a) by mutual written consent of GTEI, on the one hand, and Crosby, on the other
hand;
 
(b) by Crosby, if (i) there has been a material misrepresentation or breach in
the representations, warranties, covenants or agreements of GTEI, (ii) Crosby
has notified GTEI in writing of the misrepresentation or breach and (iii) such
misrepresentation or breach has continued without cure for a period of 5
business days after the notice and Crosby has not waived such misrepresentation
or breach;
 
(c) by GTEI, if (i) there has been a material misrepresentation or breach in the
representations, warranties, covenants or agreements of Crosby, (ii) GTEI has
notified Crosby in writing of the misrepresentation or breach and (iii) such
misrepresentation or breach has continued without cure for a period of 5
business days after the notice and has not been waived by GTEI;
 
(d) by Crosby if events have occurred which have made it impossible to satisfy a
condition precedent to the obligation of Crosby to consummate the Contemplated
Transactions on or prior to July 21, 2006 (other than through the failure of
Crosby to comply with its obligations under this Agreement);
 
(e) by GTEI if events have occurred which have made it impossible to satisfy a
condition precedent to the obligation of GTEI to consummate the Contemplated
Transactions on or prior to July 21, 2006 (other than through the failure of
GTEI to comply with its obligations under this Agreement, or through GTEI’s
failure to complete the private placement offering of its securities to
accredited investors and/or incurrence of mezzanine debt, as set forth in
Section 10.8);
 
(f) by either GTEI, on the one hand, or Crosby, on the other hand, if there
shall have been entered a final, non-appealable Order of any Governmental Body
restraining or prohibiting the consummation of the Contemplated Transactions or
any material part thereof; or
 
(g) by GTEI for any reason not set forth in Sections 12.2(a), 12.2(c) or
12.2(e), in its sole discretion; provided that upon such termination GTEI shall
immediately pay Crosby the Break-Up Fee pursuant to Section 12.5 hereof.
 
The party desiring to terminate this Agreement pursuant to Sections 12.1(b)
through 12.1(g) shall give written notice of such termination to the other
party.
 
12.3 Final Termination.
 
If closing of the Consummated Transactions has not occurred, this Agreement
shall terminate on 6:00 p.m. Eastern time on July 21, 2006, unless extended by
mutual written consent of the Parties, without the necessity of any further
action on the part of any of the Parties.
 
12.4 Effect of Termination.
 
Upon the termination of this Agreement in accordance with the terms of Sections
12.2 or 12.3, this Agreement shall become void and of no further force and
effect; provided, however, that no such termination shall be deemed to relieve
any party hereto of liability for its breach, as a result of its fraud or
willful misconduct, of any representation, warranty, covenant, agreement or any
of the terms and provisions hereof. Notwithstanding anything herein to the
contrary, the provisions of Sections 9.4 (Press Releases; Public Announcements),
9.5 (Confidentiality), 12.5 (Break Up Fee); 14.1 (Expenses) and 14.13 (Governing
Law) shall survive any termination of this Agreement pursuant to the Sections
12.1, 12.2 or 12.3.
 

52

--------------------------------------------------------------------------------





 
12.5 Break Up Fee.
 
If by 6:00 pm Eastern time on July 21, 2006, GTEI does not consummate the
Contemplated Transactions, the following provisions apply:
 
(a) GTEI shall pay the Break-Up Fee to Crosby.
 
(b) The base amount of the break-up fee shall be $3,500,000 (the “Base Break-Up
Fee”), payable at GTEI’s option in cash, Restricted Stock or both, with
Restricted Stock valued pursuant to Section 1.5 hereof. For each day after June
30, 2006 that the Closing is delayed, the Base Break-Up Fee shall increase by
$25,000, payable in cash (as adjusted hereunder, the “Break-Up Fee”).
 
(c) Notwithstanding the foregoing, no Break-Up Fee shall be payable for a
termination by GTEI pursuant to Sections 12.2(a), (c), (e) or (f).
 
(d) If the Contemplated Transactions have not closed by 6:00 p.m. Eastern time
on July 21, 2006, and this Agreement has not otherwise been terminated, GTEI
shall pay Crosby the Break-Up Fee on or prior to July 24, 2006.
 
(e) If GTEI elects to pay the Break-Up Fee in Restricted Stock, GTEI shall
accompany the delivery of such Restricted Stock with the Registration Rights
Agreement, duly executed by GTEI.
 
12.6 Post Termination Covenants.
 
If this Agreement is terminated, without obtaining the prior written consent of
Crosby, GTEI agrees that, for the period from termination of this Agreement
through October 4, 2007, neither the GTEI nor any of its Affiliates (i) will
solicit to employ or hire any employees of Argosy or (ii) solicit to employ or
hire any former employee of Argosy who was an employee on the date of
termination hereof.
 
ARTICLE XIII
Indemnification; Remedies
 
13.1 Survival and Time Limitations.
 
(a) Except as provided below, all representations and warranties in this
Agreement, the Disclosure Schedules, the certificate delivered pursuant to
Section 1.4(a)(ii), and the certificate delivered pursuant to Section
1.4(a)(iii) shall, unless otherwise noted in this Section 13.1, survive the
Closing until December 31, 2008. The representations and warranties made by
Crosby in Article V as to the ownership of the Argosy Interests (as set forth in
Section 5.3) shall survive the Closing until December 31, 2010. Notwithstanding
the limitations set forth above, representations and warranties shall survive
beyond the above dates with respect to any breach thereof, notice of which shall
have been duly given prior to such date.
 

53

--------------------------------------------------------------------------------





 
(b) The covenants and agreements contained in this Agreement shall survive the
Closing until December 31, 2006, unless a specified period is otherwise set
forth in this Agreement (in which event such specified period will control).
 
13.2 Indemnification and Payment of Damages by Crosby.
 
Subject to Section 13.2(b), Crosby shall indemnify and hold harmless GTEI and
its officers, directors, security holders, employees, partners, controlling
persons, successors, assigns, representatives, agents, and affiliates
(collectively, the “GTEI Indemnified Persons”) for, and shall pay to the GTEI
Indemnified Persons the amount of, any loss, liability, claim, damage (including
consequential damages, but excluding punitive damages unless punitive damages
are actually paid to a third party), expense (including reasonable costs of
investigation and defense and reasonable attorneys’ fees), whether or not
involving a third-party claim (collectively, “Damages”), arising, directly or
indirectly, from or in connection with:
 
(a) any breach of any representation or warranty made by Crosby in Article III
of this Agreement (Argosy Matters);
 
(b) any breach of any representation or warranty made by Crosby in Article IV of
this Agreement (AEC Matters);
 
(c) any breach of any representation or warranty made by Crosby in Article V of
this Agreement (Crosby Matters);
 
(d) any breach by Crosby of any covenant or obligation of Crosby in this
Agreement;
 
(e) any liability for Taxes of Crosby with respect to any tax period ending on
or before the Closing Date; and
 
(f) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with Crosby (or any Person acting on its behalf) in
connection with any of the Contemplated Transactions.
 
13.3 Indemnification and Payment of Damages by GTEI.
 
GTEI shall indemnify and hold harmless Crosby and the persons listed on Schedule
13.3 (collectively, the “Crosby Indemnified Persons”), and shall pay to Crosby
Indemnified Party the amount of any Damages arising, directly or indirectly,
from or in connection with:
 
(a) any breach of any representation or warranty made by GTEI in this Agreement
or the certificate delivered pursuant to Section 1.4(b)(ii);
 

54

--------------------------------------------------------------------------------





 
(b) any breach by GTEI of any covenant or obligation of GTEI in this Agreement;
 
(c) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with GTEI (or any Person acting on its behalf) in
connection with any of the Contemplated Transactions; or
 
(d) any claim by any Person related to the operation of Argosy after the Closing
Date.
 
(e) Notwithstanding the provisions of Section 13.3(a) through (d), no Crosby
Indemnified Person shall be entitled to indemnification under Section 13.3(a)
through (d) if prior to the Closing, such Crosby Indemnified Person had actual
knowledge of such breach, liability or claim that is the subject of such
indemnity claim.
 
13.4 Limitations on Amount.
 
(a) Crosby shall have no liability with respect to any matters described in
Section 13.2, until the total amount of all Damages with respect to such matters
exceeds $1,250,000 (the “Crosby Deductible”), and then only for the amount of
such Damages which exceeds the Crosby Deductible, subject to Section 13.4(b).
For the purposes of determining whether there has been a breach in respect of
any representation or warranty for this Section 13.4(a), any requirement in any
representation or warranty that an event or fact be material or have a material
adverse effect or MAE shall be ignored.
 
(b) The maximum amount of Damages that Crosby shall be obligated to pay to the
GTEI Indemnified Persons under Section 13.2(a) shall be limited to $15,000,000
(the “Cap Amount”). For the purposes of determining whether there has been a
breach in respect of any representation or warranty for this Section 13.4(b),
any requirement in any representation or warranty that an event or fact be
material or have a material adverse effect or MAE shall be ignored.
 
13.5 Procedure for Indemnification - Third Party Claims. 
 
(a) Promptly after receipt by an indemnified party under Section 13.2 or Section
13.3 of notice of the commencement of any Proceeding against it (a “Third Party
Claim”), such indemnified party shall, if a claim may be made against an
indemnifying party under such Section (and if the indemnifying party is Crosby,
without regard to whether the Crosby Deductible has been exceeded), give notice
to the indemnifying party of the commencement of such claim. The failure to
timely notify the indemnifying party shall relieve the indemnifying party of any
liability that it may have to any indemnified party. For purposes of this
Section 13.5(a), such notice is timely given if provided in writing with 90 days
of the indemnified party’s receipt of such Third Party Claim.
 

55

--------------------------------------------------------------------------------





 
(b) The indemnifying party shall have the right, upon written notice to the
indemnified party within 30 days of receipt of notice from the indemnified party
of the commencement of such Third Party Claim, to assume the defense thereof
with counsel selected by the Indemnifying Party and reasonably satisfactory to
the Indemnified Party. Such defense shall be at the expense of the indemnifying
party, unless the indemnifying party is Crosby, in which event such defense
shall be at the expense of the indemnified party until the Crosby Deductible is
reached, and thereafter such defense shall be at the expense of Crosby. If the
indemnifying party assumes and continues the defense of such Third Party Claim,
the indemnified party shall have the right to employ separate counsel and to
participate in (but not control) the defense thereof, but the fees and expenses
of such counsel shall be at the expense of the indemnified party, unless the
indemnifying party does not pursue the defense in a reasonable manner. If the
indemnifying party assumes the defense of any Third Party Claim, the indemnified
party shall cooperate with the indemnifying party in such defense and make
available to the indemnifying party all witnesses, pertinent records, materials
and information in the indemnified party's possession or under the indemnified
party's control relating thereto as is reasonably required by the indemnifying
party. If the indemnifying party assumes and continues the defense of any Third
Party Claim, the indemnified party shall not admit any liability with respect
to, or settle, compromise or discharge, or offer to compromise, settle or
discharge, such Third Party Claim without the indemnifying party's prior written
consent unless the indemnifying party withdraws from the defense of such Third
Party Claim or unless a final judgment from which no appeal may be taken by or
on behalf of the indemnifying party is entered against the indemnified party for
such Third Party Claim. If the indemnified party assumes the defense of any such
claims or proceeding pursuant to this Section 13.5(b) and proposes to settle
such claims or proceeding prior to a final judgment thereon or to forgo any
appeal with respect thereto, then the indemnified party shall act reasonably as
to such settlement of the claims or proceedings and shall give the indemnifying
party prompt written notice thereof.
 
(c) If the indemnifying party assumes and continues the defense of a Third Party
Claim, the indemnifying party may enter into any compromise or settlement of
such claims without the prior written consent of the indemnified party, subject
to the following conditions: (i) the indemnifying party shall pay or cause to be
paid all amounts arising out of such settlement either concurrently with the
effectiveness thereof or shall obtain and deliver to such indemnified party
prior to the execution of such settlement a complete and irrevocable general
release of all Persons who brought such Third Party Claim, which release shall
release such indemnified party, its affiliates and their respective directors,
security holders, officers, employees, consultants and agents from any liability
in such manner, (ii) the indemnifying party shall not be authorized to encumber
any of the assets of any indemnified party or to agree to any restriction that
would apply to any indemnified party or its affiliates or to their respective
conduct of business, (iii) such settlement does not involve the imposition of
equitable remedies or leave unsettled related claims for equitable remedies,
(iv) such settlement does not involve criminal or quasi-criminal matters or
admissions, and (v) the indemnified party does not in good faith believe that
such settlement would establish a practice that could reasonably be expected to
have a material adverse effect on other Proceedings to which it may be or may in
the future become a party.
 
(d) Subject to Section 13.5(c), if a firm offer is made to settle a Third Party
Claim and the indemnifying party desires to accept and agree to such offer, the
indemnifying party will give written notice to the indemnified party to that
effect. If the indemnified party objects to such settlement in writing within
ten business days after its receipt of such notice, the indemnified party may
continue to contest or defend such Third Party Claim and, in such event, the
maximum liability of the indemnifying party as to such Third Party Claim will
not exceed the amount of such settlement offer.
 

56

--------------------------------------------------------------------------------





 
13.6 Procedure for Indemnification - Other Claims.
 
A claim for indemnification for any matter not involving a Third Party Claim may
be asserted by notice to the party from whom indemnification is sought. The
failure to timely notify the indemnifying party (if the indemnifying party is
Crosby, without regard to whether the Crosby Deductible has been exceeded) shall
relieve the indemnifying party of any liability that it may have to any
indemnified party. For purposes of Section 13.6, such notice shall be timely if
delivered in writing within 90 days after the day on which the indemnified party
becomes aware of any occurrence or circumstance that could give rise to a claim
under this Article XIII.
 
13.7 Threshold Accounting.
 
Within 90 days of the end of each calendar year during which it is eligible to
make indemnification claims under this Article XIII, GTEI shall prepare an
annual statement of the Crosby Deductible setting forth any matter which GTEI
has applied to the Crosby Deductible and the amounts incurred against the Crosby
Deductible. Such statement shall include a reasonable description of such claims
and any expenditures relating to the claims. If such report is not timely
delivered, no expenditures for such annual period shall be claimed against the
Crosby Deductible.
 
13.8 Sole Remedy.
 
Upon and after the Closing, the provisions of Article XIII of this Agreement
represent the sole and exclusive remedy available to any party to this Agreement
for any misstatement or omission by any other party relating to any
representation or warranty contained herein or a certificate delivered hereunder
or for any breach by any other party of any covenant or agreement required to be
performed prior to the Closing contained herein or under a certificate delivered
hereunder, and, except with respect to fraudulent acts (which are expressly not
waived), each party hereby unconditionally waives any other rights that it may
have at law or in equity for any misstatement or omission by any other party
from any representation or warranty contained herein or a certificate delivered
hereunder or for any breach by any other party of any covenant or agreement
required to be performed prior to the Closing contained herein or under a
certificate delivered hereunder. Notwithstanding the foregoing, the provisions
of this Section 13.8 shall not affect Crosby’s right to receive, or GTEI’s
obligation to pay, the Break-Up Fee in accordance with the terms of this
Agreement.
 
13.9 Effect of GTEI Knowledge.
 
IF GTEI OR ITS REPRESENTATIVES HAVE ACTUAL KNOWLEDGE PRIOR TO CLOSING OF AN
EVENT, CONDITION OR CIRCUMSTANCE THAT WOULD RESULT IN A BREACH OF OR RENDER
INACCURATE ANY REPRESENTATION OR WARRANTY OF CROSBY OR REVEAL THE OCCURRENCE OF
A BREACH OF ANY COVENANT OR AGREEMENT OF CROSBY CONTAINED IN THIS AGREEMENT OR
ANY AGREEMENT ANCILLARY HERETO (INCLUDING WITHOUT LIMITATION ANY ITEMS SET FORTH
IN ANY SCHEDULE HERETO), AND GTEI CONSUMMATES THE CONTEMPLATED TRANSACTIONS IN
SPITE OF SUCH BREACH OR INACCURACY, NO GTEI INDEMNIFIED PERSON SHALL BE ENTITLED
TO, AND NO GTEI INDEMNIFIED PERSON SHALL, MAKE A CLAIM AFTER CLOSING IN RESPECT
OF SUCH INACCURACY OR BREACH.
 

57

--------------------------------------------------------------------------------





 
ARTICLE XIV
General Provisions
 
14.1 Expenses.
 
Except as otherwise expressly provided in this Agreement, each party to this
Agreement shall bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants, whether or not the Contemplated Transactions are
consummated. In the event of termination of this Agreement, the obligation of
each party to pay its own expenses shall be subject to any rights of such party
arising from a breach of this Agreement by another party.
 
14.2 Notices.
 
All notices, consents, waivers, and other communications under this Agreement
must be in writing and shall be deemed to have been duly given when (a)
delivered by hand, (b) sent by facsimile (against receipt therefor), provided
that a copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties) in the manner
provided below:
 
If to Crosby:


Crosby Capital, LLC
1717 Main Street, Suite 1700
Houston, TX 77002
Facsimile: (713) 223-5379
Attn: Jay Allen Chaffee


With copies to:


Glast, Phillips & Murray, P.C.
2200 One Galleria Tower
13355 Noel Road
Dallas, TX 75240
Facsimile: (972) 419-8329
Attn: Stanton P. Eigenbrodt


If to GTEI:


Gran Tierra Energy Inc.
300, 611-10th Avenue S.W.
Calgary, Alberta, Canada T2R 0B2
Facsimile: (403) 265-3242
Attn: James Hart

58

--------------------------------------------------------------------------------





With copies to:


McGuireWoods LLP
1345 Avenue of the Americas, 7th Floor
New York, New York 10105-0106
Facsimile: (212) 548-2175
Attn: Louis W. Zehil


14.3 Dispute Resolution.
 
 
The Parties agree not to commence any action against each other in the event of
an alleged breach or default of an obligation arising under this Agreement,
unless and until the Party alleging such breach or default has given the Party
or Parties alleged to have breached or defaulted written notice of such breach
or default, and an opportunity to cure such failure within ten (10) business
days following the giving of such notice (in the manner provided in the
Agreement) (the “Cure Period”). Furthermore, the Parties expressly stipulate and
agree that no Party shall commence any action against the other Party after
receipt of a notice of breach, failure or default from such Party, until the
expiration of the Cure Period. In the event an asserted default or breach is not
cured to the satisfaction of the Party asserting the same within the Cure
Period, resolution of any and all disputes arising from or in connection with
this Agreement and/or the negotiation and making of this Agreement, whether
based in contract, tort, or otherwise (each a “Agreement Dispute”), shall be
exclusively governed by and settled in accordance with the provisions of this
Section 14.3.


(a) Negotiation. The parties to any Agreement Dispute shall have their
designated executives meet within 30 days of written notice of any dispute in to
attempt to resolve such dispute. If the disputes cannot be resolved by such
meetings with such 30-day period, or the party being noticed is unable or
unwilling to meet within the 30-day period, any party may pursue its remedies in
accordance with this Agreement.
 
(b) Arbitration. If any Agreement Dispute remains unsettled after following the
procedures set forth in Section 14.3(a), a party hereto may commence arbitration
proceedings by delivering a written notice (the “Demand”) to the other parties
providing reasonable description of the Agreement Dispute to the others and
expressly requesting arbitration hereunder. Such Agreement Dispute shall be
submitted to arbitration under the terms hereof, which arbitration shall be
final, conclusive and binding upon the parties, their successors and assigns.
The arbitration shall be conducted by three neutral arbitrators acting by
majority vote (the “Panel”) selected by agreement of the parties not later than
ten (10) business days after delivery of the Demand or, failing such agreement,
appointed from the Texas statewide panel of full-time neutral arbitrators of the
American Arbitration Association, and pursuant to the commercial arbitration
rules of the American Arbitration Association (including the emergency
procedures thereof), as amended from time to time (the “AAA Rules”). If an
arbitrator so selected becomes unable to serve, his or her successors shall be
similarly selected or appointed. The Panel shall have case management authority
and shall fully and finally resolve the Agreement Dispute within one hundred
eighty (180) days from the commencement of the arbitration. The Panel shall be
entitled to award special, exemplary, punitive or consequential damages
(including lost profit). Any arbitration award shall be binding and enforceable
against the Parties, and judgment may be entered thereon in any court of
competent jurisdiction.
 

59

--------------------------------------------------------------------------------





 
(c) Injunctive Relief. No Party shall be entitled to injunctive relief other
than through the emergency procedures set forth in the AAA Rules.
 
(d) Place of Arbitration. Any arbitration pursuant to this Agreement shall take
place in Houston, Texas, which shall be the sole and exclusive jurisdiction and
venue for any claims to adjudicate a Agreement Dispute.
 
(e) Legal Fees and Expenses. If any arbitration or other legal action is brought
for the resolution of a Agreement Dispute, for the enforcement of this
Agreement, or because of an alleged dispute, breach, default, or
misrepresentation in connection with any of the provisions of this Agreement,
the prevailing party or parties shall recover its or their actual and reasonable
attorneys’ fees and other costs incurred in that action or proceeding (including
without limitation the arbitrators’ fees, arbitration fees and expenses,
deposition fees and expenses, expert witness fees and expenses, and travel
expenses), in addition to any other relief to which it or they may be entitled.
“Prevailing party” within the meaning of this Section 14.3(e) includes, without
limitation, the party who agrees to dismiss an action upon the other party’s
payment of all or a portion of the sums allegedly due or performance of the
covenants allegedly breached, or who obtains substantially the relief sought by
it.
 
(f) Jurisdiction; Venue. EACH OF THE PARTIES HERETO CONSENTS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF HARRIS, STATE OF
TEXAS, AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS RELATING TO THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT EXECUTED HEREUNDER, OTHER THAN ANY
ACTION OR PROCEEDING REQUIRED BY THIS SECTION 14.3 TO BE SUBMITTED TO
ARBITRATION, SHALL BE LITIGATED IN SUCH COURTS, AND EACH OF THE PARTIES WAIVES
ANY OBJECTION WHICH IT MAY HAVE BASED ON PERSONAL JURISDICTION, IMPROPER VENUE
OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.
 
14.4 Waiver.
 
The rights and remedies of the parties to this Agreement are cumulative and not
alternative; provided, however, that this Section 14.4 shall not alter or expand
the remedies available with respect to this Agreement, which are limited as set
forth in Section 13.8. Neither the failure nor any delay by any party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement shall operate as a waiver of such right, power, or
privilege, unless there is a specific time period set forth herein with respect
to the exercise of such right, power or privilege. No single or partial exercise
of any such right, power, or privilege shall preclude any other or further
exercise of such right, power, or privilege or the exercise of any other right,
power, or privilege. To the maximum extent permitted by applicable law, (a) no
claim or right arising out of this Agreement or the documents referred to in
this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
party; (b) no waiver that may be given by a party shall be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one party shall be deemed to be a waiver of any obligation of such party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the documents referred
to in this Agreement.
 

60

--------------------------------------------------------------------------------





 
14.5 Entire Agreement.
 
This Agreement supersedes all prior agreements, written or oral, between the
parties with respect to its subject matter and constitutes (along with the
Disclosure Schedules, the Exhibits, and the other documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter.
 
14.6 Amendments.
 
This Agreement may be amended, modified or supplemented only by written
agreement of GTEI and Crosby.
 
14.7 Third Party Beneficiaries.
 
Except as specifically provided in Article XIII with respect to indemnification
provided to the indemnified parties, nothing expressed or referred to in this
Agreement shall be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and permitted assigns.
 
14.8 Assignment.
 
This Agreement and the rights and obligations hereunder shall not be assignable
by any party hereto without the prior written consent of Crosby and GTEI.
Notwithstanding the foregoing, GTEI may assign this Agreement and all of its
rights and obligations to (a) an affiliate of GTEI, (b) any Person in connection
with a sale of all or substantially all assets of GTEI, (c) any person who
acquires all of the capital stock of GTEI, and (d) any Person providing
financing to GTEI, its affiliates or any purchaser of GTEI. Any instrument
purporting to make an assignment in violation of this Section 14.9 shall be null
and void.
 
14.9 Severability.
 
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement shall remain
in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable.
 

61

--------------------------------------------------------------------------------





 
14.10 Section, Article and Part Headings.
 
The headings of Sections and Articles in this Agreement and titles in the
Disclosure Schedule are provided for convenience only and shall not affect their
respective construction or interpretation.
 
14.11 Construction; Interpretation.
 
(a) All words used in this Agreement shall be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” shall be construed to mean including without limitation.
 
(b) No provision of this Agreement shall be interpreted in favor of, or against,
any party hereto by reason of the fact such party or its counsel participated in
the drafting thereof.
 
14.12 Governing Law.
 
This Agreement shall be governed by the internal laws of the State of New York
without regard to conflict of laws principles.
 
14.13 Counterparts and Facsimile Signatures.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original copy of this Agreement and all of which, when taken
together, shall be deemed to constitute one and the same agreement. A facsimile
copy of this Agreement (or any counterpart thereof) shall be deemed an original.
 
14.14 GTEI Waiver of Consumer Protection Laws.
 
AS PARTIAL CONSIDERATION TO CROSBY TO ENTER INTO THIS AGREEMENT, GTEI CAN AND
DOES EXPRESSLY WAIVE THE PROVISIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES
CONSUMER PROTECTION ACT, SECTIONS 17.41 THROUGH 17.63, TEXAS BUSINESS AND
COMMERCE CODE, AND ALL OTHER CONSUMER PROTECTION LAWS IN OTHER STATES OF THE
UNITED STATES, OR ANY PROVINCE OF CANADA OR THE REPUBLIC OF COLOMBIA, APPLICABLE
TO THIS TRANSACTION THAT MAY BE WAIVED BY THE PARTIES.
 
ARTICLE XV
Special Indemnities.
 
15.1 Indemnity With Respect to Securities Offering.
 
GTEI shall indemnify and hold harmless each Crosby Indemnified Person, and shall
pay to each Crosby Indemnified Person the amount of any Damages arising,
directly or indirectly, from or in connection with the Private Placement.
 

62

--------------------------------------------------------------------------------





 
15.2 Indemnity of Officers and Directors of AEC.
 
GTEI shall, and shall cause AEC and Argosy, and their successor and assigns to
indemnify and hold harmless to the fullest extent permitted by law each officer
and director of AEC as set forth on Schedule 15.2 for all actions taken in his
capacity as an officer or director of AEC or on behalf of Argosy, except for
such officers’ and directors’ willful misconduct or fraud. Such indemnity shall
include the obligation to advance expenses to the fullest extent permitted by
law, provided that prior to receiving such an advance, the officer or director
shall execute an undertaking to GTEI to repay all amounts advanced if it is
later determined that such officer or director was not entitled to
indemnification under this Article XV.
 


 


 


 
[Signature page follows]
 


 



63

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Securities
Purchase Agreement as of the date first written above.
 
BUYER:
 
SELLER:
     
Gran Tierra Energy Inc.
 
Crosby Capital, LLC
 
 
By:  /s/ James Hart
 
 
 
By:  /s/ Jay Allen Chaffee
Name: James Hart
Title: Chief Financial Officer
 
Name: Jay Allen Chaffee
Title: President
                       






64

--------------------------------------------------------------------------------


















 



